Exhibit 10.1
CREDIT AGREEMENT
dated as of May 2, 2011
by and among
AGCO INTERNATIONAL GMBH,
as Borrower,
AGCO CORPORATION,
THE LENDERS NAMED HEREIN,
as Lenders,
and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent
 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Sole Lead Arranger and Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS
    1    
Section 1.1. Certain Defined Terms
    1  
Section 1.2. Computation of Time Periods
    17  
Section 1.3. Accounting Terms
    17  
Section 1.4. Currency Equivalents
    18  
Section 1.5. Incorporation by Reference of Provisions in the AGCO Revolving
Credit Agreement
    18  
Section 1.6. Construction
    19  
 
       
ARTICLE 2. THE TERM LOAN FACILITY
    20    
Section 2.1. The Term Loan
    20  
Section 2.2. Making the Term Loan
    20  
Section 2.3. Reduction of the Commitments
    20  
Section 2.4. Repayments and Prepayments
    20  
Section 2.5. Interest
    21  
Section 2.6. Minimum Interest Rates and Payments
    21  
Section 2.7. [Intentionally Omitted]
    21  
Section 2.8. Payments and Computations
    22  
Section 2.9. Sharing of Payments, Etc
    23  
Section 2.10. Intentionally Omitted
    24  
Section 2.11. Defaulting Lenders
    24  
 
       
ARTICLE 3. CONDITIONS PRECEDENT
    24    
Section 3.1. Conditions Precedent to Agreement Date
    24  
Section 3.2. Determinations Under Section 3.1
    27  
Section 3.3. Qualifications as a Qualifying Bank
    27  
 
       
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
    27    
Section 4.1. Representations and Warranties of AGCO and the Borrower
    27  
Section 4.2. AGCO Revolving Credit Agreement Representations
    31  
Section 4.3. Swiss Non-Bank Rules
    31  
Section 4.4. Survival of Representations and Warranties, etc
    31  
 
       
ARTICLE 5. AFFIRMATIVE COVENANTS
    32    
Section 5.1. Incorporation of AGCO Affirmative Covenants
    32  
Section 5.2. Swiss Non-Bank Rule
    32  
 
       
ARTICLE 6. INFORMATION COVENANTS
    32    
Section 6.1. Incorporation of AGCO Information Covenants
    32  
Section 6.2. Additional Reporting Requirement for the Borrower
    32  
 
       
ARTICLE 7. NEGATIVE COVENANTS
    32    
Section 7.1. Incorporation of AGCO Negative Covenants
    32  
Section 7.2. Indebtedness
    33  
Section 7.3. Fundamental Changes to the Borrower
    33  
 
       
ARTICLE 8. EVENTS OF DEFAULT
    33    
Section 8.1. Events of Default
    33  
Section 8.2. Remedies
    35  
Section 8.3. Intentionally Omitted
    35  
Section 8.4. Application of Payments
    35  
 
       
ARTICLE 9. THE ADMINISTRATIVE AGENT
    35    
Section 9.1. Authorization and Action
    36  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 9.2. Administrative Agent’s Reliance, Etc.
    36  
Section 9.3. Administrative Agent, in its Individual Capacity and Affiliates
    37  
Section 9.4. Lender Credit Decision
    37  
Section 9.5. Notice of Default or Event of Default
    37  
Section 9.6. Indemnification
    38  
Section 9.7. Successor Administrative Agent
    38  
Section 9.8. Administrative Agent May File Proofs of Claim
    39  
Section 9.9. Sole Lead Arranger and Book Runner
    39  
 
       
ARTICLE 10. MISCELLANEOUS
    39    
Section 10.1. Amendments, Etc.
    39  
Section 10.2. Notices, Etc.
    40  
Section 10.3. No Waiver; Remedies
    41  
Section 10.4. Costs and Expenses
    41  
Section 10.5. Right of Set-off
    42  
Section 10.6. Binding Effect
    43  
Section 10.7. Assignments and Participations.
    43  
Section 10.8. Marshalling; Payments Set Aside
    46  
Section 10.9. Intentionally Omitted
    47  
Section 10.10. Intentionally Omitted
    47  
Section 10.11. Patriot Act
    47  
Section 10.12. Limitations on Obligations of the Borrower
    47  
 
       
ARTICLE 11. INCREASED COSTS, TAXES, ETC.
    48    
Section 11.1. Increased Costs, Etc.
    48  
Section 11.2. Breakage Costs
    49  
Section 11.3. Judgment Currency
    50  
Section 11.4. Taxes
    50  
Section 11.5. Replacement of a Lender
    55  
 
       
ARTICLE 12. JURISDICTION
    56    
Section 12.1. Consent to Jurisdiction
    56  
Section 12.2. Governing Law
    56  
Section 12.3. Execution in Counterparts
    57  
Section 12.4. Intentionally Omitted
    57  
Section 12.5. Intentionally Omitted
    57  
Section 12.6. Waiver of Jury Trial
    57  
 
       
ARTICLE 13. CONFIDENTIALITY
    57  

EXHIBITS AND SCHEDULES:
Exhibit A                Form of Assignment and Acceptance

- ii -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (this “Agreement”) dated as of May 2, 2011 by and
among AGCO INTERNATIONAL GMBH (the “Borrower”); AGCO CORPORATION, a Delaware
corporation (“AGCO”); the lenders (the “Lenders”) signatory hereto; COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Rabobank”), as sole lead arranger and book runner; and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
administrative agent for the Lenders (together with any successor, in such
capacity, the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Borrower has requested that the Lenders make a certain term
loan available to the Borrower, and the Lenders are willing to do so, upon the
terms and subject to the conditions set forth herein; and
     WHEREAS, AGCO indirectly owns all of the Stock of the Borrower, and has
agreed to guarantee all of the Obligations of Borrower and be a party to this
Agreement; and
     WHEREAS, AGCO and the Borrower acknowledge that the credit facility
provided hereby is and will be of direct interest, benefit and advantage to each
of them; and
     WHEREAS, at the request of AGCO and the Borrower, the Administrative Agent
and the Lenders have agreed to extend the credit provided for hereunder;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the parties hereto hereby agree as follows:
ARTICLE 1.
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Administrative Agent” has the meaning specified in the introductory
paragraph of this Agreement.
     “Administrative Agent’s Account” means for Euros, the account of the
Administrative Agent maintained with Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, Utrecht Branch, The
Netherlands (SWIFT # RABONL2U), For the Account of: Rabobank, NY (SWIFT #
RABOUS33), Account No. 390817333, IBAN: NL21RABO0390817333, and Reference: AGCO
International GMBH.
     “Affected Lender” has the meaning specified in Section 11.5.

 



--------------------------------------------------------------------------------



 



     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, with respect to any Loan Party, the term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) of a
Person includes (a) the direct or indirect beneficial ownership by such other
Person of ten percent (10%) or more of the outstanding voting securities or
voting equity of such Person or (b) by such other Person of the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of Stock, by contract or
otherwise; provided that no mutual fund shall be deemed to be an Affiliate of
such Person solely by reason of having the power to vote ten percent (10%) or
more of the voting Stock of such Person.
     “AGCO” has the meaning specified in the introductory paragraph of this
Agreement.
     “AGCO Affirmative Covenants” means each of the covenants (other than any
covenant pertaining to the use of proceeds of the borrowings thereunder)
provided in the AGCO Revolving Credit Agreement which are generally denoted as
“affirmative” covenants (i.e., covenants which require affirmative action by
AGCO, the Borrower or any of their Subsidiaries in the conduct of their
respective business), which affirmative covenants are, on the date hereof, set
forth in Article 5 of the AGCO Revolving Credit Agreement as in effect on the
date hereof.
     “AGCO Covenants” means, collectively, the AGCO Affirmative Covenants, the
AGCO Information Covenants and the AGCO Negative Covenants.
     “AGCO Information Covenants” means each of the covenants providing for the
reporting of information, or delivery of notices, pertaining to the business,
condition (financial or otherwise), liabilities (actual or contingent),
operations, properties, default, compliance or prospects of AGCO or any of its
Subsidiaries provided in the AGCO Revolving Credit Agreement, which covenants
are, on the date hereof, set forth in Article 6 of the AGCO Revolving Credit
Agreement as in effect on the date hereof.
     “AGCO Negative Covenants” means each of the negative covenants (other than
any covenant comparable to Section 7.2 hereof) and financial covenants set forth
in the AGCO Revolving Credit Agreement, which are generally denoted as
“negative” covenants (i.e., covenants which restrict or prohibit actions by
AGCO, the Borrower or any of their Subsidiaries in the conduct of their
respective business) or “financial covenants” or “financial ratios” (covenants
which require the achievement or maintenance of certain financial ratios or
results or prohibit certain financial targets, ratios or expenditures from being
exceeded), which covenants are, on the date hereof, set forth in Article 7 of
the AGCO Revolving Credit Agreement, as in effect on the date hereof.
     “AGCO Revolving Credit Agreement” means that certain Credit Agreement dated
as of May 16, 2008 among AGCO and certain of its Subsidiaries party thereto as
borrowers, the banks and financial institutions party thereto as lenders,
Rabobank as administrative agent and the other agents party thereto, as amended
by that certain First Amendment to Credit Agreement dated as of December 18,
2009 and as the same may be further amended, modified, supplemented,

2



--------------------------------------------------------------------------------



 



restated, refinanced or otherwise replaced from time to time pursuant to an
Approved Amendment.
     “AGCO Representations and Warranties” means each of the representations and
warranties of AGCO, the Borrower or any of their Subsidiaries set forth in the
AGCO Revolving Credit Agreement (other than those representations comparable to
those contained in Section 4.1(a), (d) — (k), (p), and (v) — (x) hereof), which
representations and warranties are on the date hereof set forth in
Section 4.1(b), (l), (m), (n), (o), (q), (s), (t) and (u) of the AGCO Revolving
Credit Agreement as in effect on the date hereof.
     “Agreement” means this Agreement.
     “Agreement Date” means the date as of which this Agreement is dated.
     “Anti-Terrorism Laws” means, collectively, any law, regulation or order
relating to terrorism, national security, U.S. embargoes or other sanctions, or
money laundering, including, without limitation, the International Emergency
Economic Powers Act (50 U.S.C. § 1701 et seq.), the Trading with the Enemy Act
(50 U.S.C. § 5 et seq.), the International Security Development and Cooperation
Act (22 U.S.C. § 2349aa-9 et seq.), Executive Order No. 13224, and the USA
Patriot Act, and any rules and regulations promulgated pursuant to or under the
authority of any of the foregoing (including, without limitation, the rules and
regulations promulgated or administered by OFAC).
     “Applicable Accounting Standards” means, as of the date of this Agreement,
GAAP; provided, however, that AGCO may, upon not less than sixty (60) days prior
written notice to the Administrative Agent, change to IFRS; provided, however,
(a) such notice of its change to IFRS shall be accompanied by a description in
reasonable detail of any material variation between the application of
accounting principles under GAAP and the application of accounting principles
under IFRS in calculating the financial covenants under Article 7 hereof and the
reasonable estimates of the difference between such calculations arising as a
consequence thereof, and (b) if such change is deemed by the Administrative
Agent to be material or detrimental to the Lenders, such change shall not be
effective for purposes of calculating the financial covenants hereunder until
AGCO and the Required Lenders have agreed upon amendments to the financial
covenants contained herein to reflect any change in such basis.
     “Applicable Law” means, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, permits and orders of governmental
bodies or regulatory agencies applicable to such Person, and all orders and
decrees of all courts and arbitrators in proceedings or actions to which the
Person in question is a party or by which it is bound.
     “Approved Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
     “Approved Amendment” means any amendment, supplement, restatement,
replacement or other modification of the AGCO Revolving Credit Agreement,
including any waiver of any

3



--------------------------------------------------------------------------------



 



provision thereof or consent to any departure therefrom by a party thereto, so
long as (a) on the date of such amendment, modification, supplement, restatement
or replacement and immediately after giving effect thereto, Rabobank shall be
the “Administrative Agent” (or such similar term) thereunder and Lenders
constituting Required Lenders shall be “Lenders” (or such other similar term)
thereunder and (b) Rabobank and such Required Lenders shall consent to such
amendment, modification, supplement, restatement, replacement, waiver or
modification; provided, however, the parties hereto agree that if Rabobank is
not the “Administrative Agent” (or such similar term) under the AGCO Revolving
Credit Agreement after giving effect to any amendment, modification, waiver,
supplement, restatement or replacement that is consented to by the Required
Lenders hereunder in their capacity as a “Lender” (or such similar term)
thereunder (a “Lender Consented Modification”), the Borrower and the
Administrative Agent shall enter into such amendments to this Agreement or
letter agreements (such amendments or letter agreements being an “Incorporation
Amendment”) as may be deemed by the Administrative Agent in good faith to be
reasonably necessary to incorporate any provisions of the AGCO Revolving Credit
Agreement so amended, modified, supplemented, restated or replaced equivalent to
the AGCO Covenants, and any other definitions or provisions of the AGCO
Revolving Credit Agreement incorporated herein by reference (to the extent any
such comparable provision exists in such Lender Consented Modification) in a
manner substantially similar as such provisions are incorporated herein on the
Agreement Date (or to confirm and clarify such incorporated provisions), and
upon the effectiveness of such Incorporation Amendment, such Lender Consented
Modification shall be deemed an Approved Amendment hereunder.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, accepted by the Administrative Agent, and
in accordance with Section 10.7 and in substantially the form of Exhibit A
hereto.
     “Authorized Financial Officer” of a Person means the Chief Financial
Officer, the Treasurer, the Assistant Treasurer, the Controller or such other
senior officer of such Person holding an equivalent position.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), and any similar laws relating to the insolvency of debtors
in any other country, including the Swiss Debt Enforcement and Bankruptcy Act of
11 April 1889, as the same may now or hereafter be amended, and including any
successor statute.
     “Base Rate” means, at any date of determination, a fluctuating interest
rate per annum in effect from time to time, which rate per annum shall at all
times be equal to the offered quotation to first class banks in the Euro Zone
interbank market for Euro overnight deposits of amounts in immediately available
funds comparable to the amount of the Term Loan or other applicable Obligations
as of 11:00 A.M. (Brussels time) on such date, as determined by the
Administrative Agent. Each change in the Base Rate shall take effect
automatically as of the opening of business on the effective date of the change
in the applicable rate described above.
     “Blocked Person” has the meaning specified in Section 4.1(w).
     “Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a

4



--------------------------------------------------------------------------------



 



partnership, the board of directors or similar body of the general partner (or,
if more than one general partner, the managing general partner) of such
partnership, and (c) with respect to a limited liability company, any managing
or other authorized committee of such limited liability company or any board of
directors or similar body of any managing member.
     “Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
     “Borrower’s Account” means the account of the Borrower as specified to the
Administrative Agent in writing.
     “Business Day” means a day of the year on which banks are not required or
authorized to close in New York, New York, Atlanta, Georgia, or the city of the
jurisdiction of such currency where the Administrative Agent’s Account is
located.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with Applicable Accounting Standards, recorded as capitalized leases
on a balance sheet of the lessee, excluding operating leases.
     “Cash Equivalents” means, for any Person, any of the following, to the
extent owned by such Person free and clear of all Liens, other than Permitted
Liens and having a maturity of not greater than one (1) year from the date of
acquisition: (a) readily marketable direct obligations of the government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the government of the
United States, (b) readily marketable direct obligations denominated in U.S.
Dollars of any other sovereign government or any agency or instrumentality
thereof which are unconditionally guaranteed by the full faith and credit of
such government and which have a rating equivalent to at least “A-1” (or the
then equivalent grade) by S&P (or, if at any time, S&P shall not be rating such
obligations, then from another nationally recognized rating service),
(c) insured certificates of deposit of, time deposits, or bankers’ acceptances
with any commercial bank that issues (or the parent of which issues) commercial
paper rated as described in clause (d) below, is organized under the laws of the
United States or any State thereof or is a foreign bank or branch or agency
thereof acceptable to the Administrative Agent and, in any case, has combined
capital and surplus of at least U.S. $1,000,000,000 (or the foreign currency
equivalent thereof) or (d) commercial paper issued by any corporation organized
under the laws of any State of the United States or any commercial bank
organized under the laws of the United States or any State thereof or any
foreign bank, each of which shall have a consolidated net worth of at least U.S.
$250,000,000, rated at least “A-1” (or the then equivalent grade) by S&P (or, if
at any time, S&P shall not be rating such obligations, then from another
nationally recognized rating service).
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “Change of Control” means at any time, the occurrence of any of the
following: (a) any Person or two or more Persons (including any “group” as that
term is used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934) acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of voting Stock of
AGCO (or other

5



--------------------------------------------------------------------------------



 



securities convertible into such voting Stock) representing thirty-five percent
(35%) or more of the combined voting power of all voting Stock of AGCO; or
(b) during any period of up to twenty-four (24) consecutive months, commencing
after the Agreement Date, individuals who at the beginning of such twenty-four
(24)-month period were directors of AGCO (together with any new directors whose
election to the board of directors or whose nomination for election by AGCO’s
stockholders was approved by a vote of at least two-thirds of the members of the
board of directors at the beginning of such period or whose election or
nomination for election was previously so approved) shall cease for any reason
to constitute a majority of the board of directors of AGCO; or (c) any “Change
of Control”, as defined in any of the Subordinated Debt Documents or the AGCO
Revolving Credit Agreement shall occur; or (d) AGCO shall fail to own, directly
or indirectly, one hundred percent (100%) of the Stock of the Borrower; or
(e) to the extent such failure would result in a “Change of Control” under, and
as such term is defined in, the AGCO Revolving Credit Agreement, AGCO shall fail
to own, directly or indirectly, one hundred percent (100%) of the Stock of each
Subsidiary of AGCO that is a Material Subsidiary.
     “Commitment” means, with respect to any Lender at any time, the amount set
forth on it signature page hereto delivered by such Lender under the caption
“Commitment” or, if such Lender has entered into one or more Assignments and
Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.7(e) as such Lender’s “Commitment”,
as such amount may be reduced at or prior to such time pursuant to Section 2.3.
The aggregate Commitments of all Lenders as of the Agreement date is
€200,000,000.
     “Common Stock” means the common stock, par value U.S. $.01 per share, of
AGCO.
     “Computation Date” means the date on which the Equivalent Amount is
determined.
     “Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of AGCO,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of AGCO and its Subsidiaries, with any Finance
Company being accounted for on an equity basis of accounting.
     “Default” means any of the events specified in Section 8.1 regardless of
whether there shall have occurred any passage of time or giving of notice (or
both) that would be necessary in order to constitute such event an Event of
Default.
     “Defaulting Lender” means, at any time, any Lender that, at such time, owes
any amount required to be paid by such Lender to the Administrative Agent or any
other Lender hereunder or under any other Loan Document which has not been so
paid as of such time.
     “Default Rate” means a simple per annum interest rate equal to the interest
rate otherwise in effect pursuant to Section 2.5(a) hereof plus two percent
(2%).
     “Eligible Assignee” means (a) a commercial bank, savings bank or savings
and loan association having a combined capital and surplus of at least U.S.
$250,000,000, (b) a finance company, insurance company, or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing, or otherwise investing in

6



--------------------------------------------------------------------------------



 



commercial loans in the ordinary course of its business and having (together
with its Affiliates) total assets in excess of U.S. $250,000,000, (c) a Lender,
an Affiliate (other than individuals) of a Lender or an Approved Fund, and
(d) any other Person (other than a natural person) that shall be approved by
(x) the Administrative Agent, and (y) if no Default then exists, AGCO; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include AGCO
or any Affiliate or Subsidiary of AGCO.
     “Environmental Action” means any administrative, regulatory, or judicial
action, suit, demand, demand letter, claim, notice of non-compliance or
violation, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law or any Environmental Permit,
including, without limitation (a) any claim by any governmental or regulatory
authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any Environmental Law, and (b) any claim by any third
party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to the environment or, to public health
and welfare in respect of Hazardous Materials.
     “Environmental Law” means, with respect to any property or Person, any
federal, state, provincial, local or foreign law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to such property
or Person relating to the environment, public health and welfare in respect of
Hazardous Materials, including, without limitation, to the extent applicable to
such property or Person, CERCLA, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide Act and
the Occupational Safety and Health Act, as any of the foregoing may be from time
to time amended, supplemented or otherwise modified.
     “Environmental Permit” means, with respect to any property or Person, any
permit, approval, identification number, license or other authorization required
under any Environmental Law applicable to such property or Person.
     “Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in Euros of an amount expressed in
another currency, the equivalent amount in Euros of such amount expressed in
such other currency as determined by the Administrative Agent on such date on
the basis of the Spot Rate for the purchase of Euros with such other currency on
the relevant Computation Date provided for hereunder; or (b) whenever this
Agreement requires or permits a determination on any date of the equivalent
amount in a currency other than Euros of such amount expressed in Euros, the
equivalent amount in such other currency of such amount expressed in Euros as
determined by the Administrative Agent on such date on the basis of the Spot
Rate for the purchase of such other currency with Euros on the relevant
Computation Date provided for hereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, supplemented or otherwise modified from time to time, and the
regulations promulgated and rulings issued thereunder.

7



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.
     “ERISA Event” with respect to any Person means:
     (a) either (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan for which such Person or any of
its ERISA Affiliates is the plan administrator or the contributing sponsor, as
defined in Section 4001(a)(13) of ERISA unless the thirty (30)-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (b) of Section 4043 of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
thirty (30) days;
     (b) the provision by the administrator of any Plan of such Person or any of
its ERISA Affiliates of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);
     (c) the cessation of operations at a facility of such Person or any of its
ERISA Affiliates in the circumstances described in Section 4062(e) of ERISA;
     (d) the withdrawal by such Person or any of its ERISA Affiliates from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;
     (e) the failure by such Person or any of its ERISA Affiliates to make a
payment to a Plan required under Section 303(k) of ERISA or Internal Revenue
Code Section 430(k);
     (f) a Plan subject to Title IV or ERISA is in “at risk status” within the
meaning of Internal Revenue Code Section 430(i), or a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Internal Revenue
Code Section 432(b); or
     (g) the institution by the PBGC of proceedings to terminate a Plan of such
Person or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, such Plan.
     “European Subordinated Notes” means those certain 67/8% Senior Subordinated
Notes issued by AGCO, due 2014, in an original principal amount of €200,000,000.
     “Euros” and the designation “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European economic and
monetary union pursuant to the Treaty (expressed in euros).
     “Event of Default” has the meaning specified in Section 8.1.

8



--------------------------------------------------------------------------------



 



     “Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
     “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
     “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and
any regulations thereunder or official governmental interpretations thereof.
     “Fee Letter” means that certain fee letter dated as of the date hereof
executed by the Borrower and addressed to the Administrative Agent.
     “Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of AGCO,
(b) in whom AGCO or its Subsidiaries holds an Investment, and (c) which is
engaged primarily in the business of providing retail financing to purchasers of
agricultural equipment.
     “Foreign Subsidiary” means a Subsidiary of AGCO not organized under the
laws of the United States or any jurisdiction thereof.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.
     “Governmental Authority” means any government or political subdivision of
the United States or any other country or any agency, authority, board, bureau,
central bank, commission, department or instrumentality thereof or therein,
including, without limitation, any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to such government or political subdivision.
     “Guaranty” or “Guaranteed,” as applied to any Indebtedness, lease or other
obligations (each a “primary obligation”), means and includes (a) any guaranty,
direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of such Person (the “primary
obligor”), whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of
such primary obligation or (2) to maintain working capital, equity capital or
the net worth, cash flow, solvency or other balance sheet or

9



--------------------------------------------------------------------------------



 



income statement condition of any other Person, (iii) to purchase property,
assets, securities or services primarily for the purpose of assuring the owner
or holder of any primary obligation of the ability of the primary obligor with
respect to such primary obligation to make payment thereof or (iv) otherwise to
assure or hold harmless the owner or holder of such primary obligation against
loss in respect thereof; provided, however, “Guaranty” shall not include
non-binding comfort letters limited to corporate intent or policies.
     “Guarantors” means (a) AGCO, (b) Massey Ferguson Corp., a Delaware
corporation and Export Market Service LLC, Georgia limited liability company,
and (c) each other Person that delivers a Guaranty Agreement at any time
hereafter in compliance with Article 5.
     “Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered to Administrative Agent from time
to time by any Person providing a Guaranty of any part of the Obligations, in
form and substance reasonably acceptable to Administrative Agent, and in each
case, as amended, supplemented or modified from time to time in accordance with
its terms.
     “Hazardous Materials” means any pollutants, contaminants, toxic or
hazardous substances, materials, wastes, constituents, compounds, chemicals,
natural or manmade elements or forces (including, without limitation, petroleum
or any by-products or fractions thereof, any form of natural gas, lead, asbestos
and asbestos-containing materials building construction materials and debris,
polychlorinated biphenyls (“PCBs”) and PCB-containing equipment, radon and other
radioactive elements, ionizing radiation, electromagnetic field radiation and
other non-ionizing radiation, sonic forces and other natural forces, infectious,
carcinogenic, mutagenic, or etiologic agents, pesticides, defoliants,
explosives, flammables, corrosives and urea formaldehyde foam insulation) that
are regulated by, or may now or in the future form the basis of liability under,
any Environmental Laws.
     “IFRS” means the International Financial Reporting Standards, as
promulgated by the International Accounting Standards Board.
     “Incorporation Amendment” has the meaning set forth in the definition of
Approved Amendment.
     “Indebtedness” means, with respect to any Person on any date of
determination (without duplication):
     (a) the principal of and premium (if any) in respect of (i) indebtedness of
such Person for money borrowed and (ii) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable;
     (b) all obligations under Capitalized Leases of such Person;
     (c) all obligations of such Person issued or assumed as the deferred
purchase price of property or services, all conditional sale obligations of such
Person and all obligations of such Person under any title retention agreement
(excluding trade accounts payable and accrued liabilities arising in the
ordinary course of business but only if and so long as such accounts are payable
on trade terms customary in the industry), which purchase price or obligation is
due

10



--------------------------------------------------------------------------------



 



more than six (6) months after the date of placing such property in service or
taking delivery and title thereto of the completion of such services (provided
that, in the case of obligations of an acquired Person assumed in connection
with an acquisition of such Person, such obligations would constitute
Indebtedness of such Person);
     (d) all obligations of such Person for the reimbursement of any obligor on
any letter of credit, banker’s acceptance or similar credit transaction (other
than obligations with respect to letters of credit securing obligations (other
than obligations described in (a) through (c) above) entered into in the
ordinary course of business of such Person to the extent such letters of credit
are not drawn upon or, if and to the extent drawn upon, such drawing is
reimbursed no later than the tenth Business Day following receipt by such Person
of a demand for reimbursement following payment on the letter of credit);
     (e) the principal amount of any Securitization Funding;
     (f) the amount of all obligations of such Person with respect to the
redemption, repayment or other repurchase of the Stock of such Person;
     (g) all obligations of the type referred to in clauses (a) through
(f) above of other Persons and all dividends of other Persons for the payment of
which, in either case, such Person is responsible or liable, directly or
indirectly, as obligor, guarantor or otherwise, including by means of any
Guaranty; and
     (h) all obligations of the type referred to in clauses (a) through
(g) above of other Persons secured by any Lien on any property or asset of such
Person (whether or not such obligation is assumed by such Person), the amount of
such obligation being deemed to be the lesser of the value of such property or
assets or the amount of the obligation so secured.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations as described above at such date. For
purposes of this Agreement, Indebtedness, with respect to any Person as of any
date, means the actual amount of Indebtedness then outstanding with respect to
which such Person is then liable without deduction for any discount therefrom as
may be reflected on such Person’s financial statements to reflect the value of
any warrants or other equity securities that may be issued together with such
Indebtedness. Indebtedness shall not include, for purposes of this Agreement,
obligations in connection with the factoring of Receivables permitted hereunder,
provided that the Receivables subject to such factoring arrangement are not
required under Applicable Accounting Standards to be included on the
Consolidated balance sheet of AGCO and its Subsidiaries.
     “Indemnified Party” has the meaning specified in Section 10.4.
     “Initial Lenders” has the meaning specified in the definition of “Lenders”.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

11



--------------------------------------------------------------------------------



 



     “IntraLinks” means IntraLinks, Inc. or any other digital workspace provider
selected by the Administrative Agent from time to time after notice to AGCO.
     “Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Stock, Indebtedness or other similar instruments issued by such Person.
     “Lenders” means each of the banks, financial institutions and other lenders
executing a signature page hereto (the “Initial Lenders”) and any assignees of
the Initial Lenders who hereafter become parties hereto pursuant to and in
accordance with Section 10.7 for so long as such Initial Lender or assignee
shall be a party to this Agreement; and “Lender” means any one of the foregoing
Lenders.
     “Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.
     “Loan Documents” means this Agreement, the Guaranty Agreements, the Fee
Letter, any Incorporation Amendments, and all other documents, instruments,
certificates, and agreements executed or delivered by AGCO or its Subsidiaries
in connection with or pursuant to this Agreement.
     “Loan Parties” means the Borrower and the Guarantors.
     “Material Adverse Effect” means, as of any date of determination, (a)
“Material Adverse Effect” as defined in the AGCO Revolving Credit Agreement,
(b) a material adverse effect on the material rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or (c) a material
adverse effect on the ability of any Loan Party to perform its Obligations under
any Loan Document to which it is or is to be a party.
     “Material Subsidiary” means, at any time of determination, any direct or
indirect Subsidiary of AGCO that meets any of the following conditions
(including as a result of any acquisition, Investment, merger, reorganization,
transfer of assets, or other change in circumstances after the Agreement Date):
     (a) AGCO’s and its other Subsidiaries’ proportionate share of the total
assets, in the aggregate (after intercompany eliminations), of such Subsidiary
(and its Subsidiaries) exceeds ten percent (10%) of the total assets of AGCO and
its Subsidiaries Consolidated as of the end of the most recently completed
fiscal quarter; or
     (b) AGCO’s and its other Subsidiaries’ equity in the income from continuing
operations, in the aggregate, before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of such Subsidiary (and
its Subsidiaries) exceeds ten percent

12



--------------------------------------------------------------------------------



 



(10%) of such income of AGCO and its Subsidiaries Consolidated for the most
recently completed fiscal year.
     “Maturity Date” means May 2, 2016.
     “Maximum Amount” has the meaning specified in Section 10.12(a).
     “Multiemployer Plan” of any Person means a multiemployer plan, as defined
in Section 4001(a)(3) of ERISA, that is subject to ERISA and to which such
Person or any of its ERISA Affiliates is making or accruing an obligation to
make contributions, or has within any of the preceding five (5) plan years made
or accrued an obligation to make contributions.
     “Multiple Employer Plan” of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is
maintained for employees of such Person or any of its ERISA Affiliates and at
least one Person other than such Person and its ERISA Affiliates or (b) was so
maintained and in respect of which such Person or any of its ERISA Affiliates
could have liability under Section 4064 or 4069 of ERISA in the event such plan
has been or were to be terminated.
     “Non-Qualifying Bank” means any Person or other legal entity that is not a
Qualifying Bank.
     “Obligations” means, (a) all payment and performance obligations of the
Borrower to the Lenders and the Administrative Agent under this Agreement and
the other Loan Documents (including the Term Loan and any interest, fees and
expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), as they may be amended from time to time, or as a result of making the
Term Loan, and (b) the obligation to pay an amount equal to the amount of any
and all damages which the Lenders and the Administrative Agent, or any of them,
may suffer by reason of a breach by any Loan Party of any obligation, covenant,
or undertaking with respect to this Agreement or any other Loan Document.
     “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
     “Original Currency” has the meaning specified in Section 11.3.
     “Other Currency” has the meaning specified in Section 11.3.
     “Other Taxes” has the meaning specified in Section 11.4(b).
     “Participant” has the meaning specified in Section 10.7(g).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “PCBs” has the meaning specified in the definition of “Hazardous
Materials”.
     “Permitted Liens” has the meaning specified in the AGCO Revolving Credit
Agreement.

13



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan that is
subject to ERISA.
     “Pro Rata Share” means, with respect to a Lender’s obligation to make its
portion of the Term Loan and receive payments of principal, interest, fees,
costs, and expenses with respect thereto, (i) prior to the Commitments being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Commitment, by (z) the Commitments of all Lenders, and (ii) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s portion of the Term Loan by (z) the aggregate outstanding
principal amount of the Term Loan.
     “Qualifying Bank” means any entity, which effectively conducts banking
activities as principal purpose with its own infrastructure and staff and which
is recognized as a bank by the banking laws in force in the jurisdiction of its
incorporation, or if such entity is acting through a branch in a jurisdiction
other than the jurisdiction of its incorporation, in the jurisdiction where such
branch is located or registered all in accordance with the Swiss Guidelines.
     “Rabobank” has the meaning specified in the introductory paragraph of this
Agreement.
     “Real Property” means, in respect of any Person, any estates or interests
in real property now owned or hereafter acquired by such Person.
     “Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.
     “Register” has the meaning specified in Section 10.7(e).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “Related Assets” means, with respect to any Receivable conveyed pursuant to
the Securitization Documents for a Securitization Facility, all records,
writings, contracts, payment intangibles, encumbrances, liens, security
interests and similar adverse claims securing and supporting such Receivable.
     “Required Lenders” means, at any time, Lenders whose Pro Rata Share of the
Term Loan and unused Commitments exceeds fifty percent (50%) of the total the
aggregate outstanding principal amount of the Term Loan and unused Commitments;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination hereunder at such time, (y) the
aggregate principal amount of the Term Loan made by such Lender and outstanding
at such time and (z) such Lender’s unused Commitment at such time.
     “Replacement Lender” has the meaning specified in Section 11.5.

14



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., and its successors.
     “Securitization Documents” means the receivable purchase agreements, sales
agreements, servicing and support agreements and other documents evidencing or
governing any Securitization Facility in existence as of the Agreement Date, as
the same may be amended, supplemented, modified, restated or replaced from time
to time with the consent of the Administrative Agent, and all documents
evidencing or governing a Securitization Facility entered into after the
Agreement Date, in form and substance satisfactory to the Administrative Agent.
     “Securitization Facility” means any financing transaction or series of
financing transactions that have been or may be entered into by one or more
Foreign Subsidiaries (other than the Borrower) of AGCO pursuant to which such
Foreign Subsidiary may sell, convey or otherwise transfer (without recourse for
loss resulting from an account debtor’s inability to pay) wholesale Receivables
invoiced to third parties at addresses located in Europe to a special purpose
entity or other securitization trust vehicle.
     “Securitization Funding” means any Indebtedness, trust participations or
any other interests that the Administrative Agent determines are equivalent
thereto, incurred or issued by any Person purchasing Receivables in a
Securitization Facility and applicable to the purchase of such Receivables. Any
reference to the principal amount of Securitization Funding on any date refers
to the “invested amount,” “capital,” “investment,” or analogous term reflecting
the amount paid for the purchase of Receivables in a Securitization Facility or
any trust participations or other equivalent interests issued in connection
therewith, in each case as of such date as determined by the Administrative
Agent. Any reference to the interest expense attributable to any Securitization
Funding refers to any interest expense in respect of any Indebtedness comprising
the same or the equivalent of such interest expense, as determined by the
Administrative Agent, with respect to such purchase of Receivables or any trust
participations or other equivalent interests issued in connection therewith, in
each case for such period.
     “Single Employer Plan” of any Person means a single employer plan, as
defined in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is
maintained for employees of such Person or any of its ERISA Affiliates and no
Person other than such Person and its ERISA Affiliates, or (b) was so maintained
and in respect of which such Person or any of its ERISA Affiliates could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the tangible and intangible property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s tangible and intangible property would
constitute an unreasonably small

15



--------------------------------------------------------------------------------



 



capital. The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
     “Spot Rate” for a currency means the rate quoted by the Administrative
Agent as the spot rate for the purchase by the Administrative Agent of such
currency with another currency through its foreign exchange office at
approximately 11:00 a.m. (New York, New York time) on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made.
     “Stock” means, as applied to any Person, any stock, share capital,
partnership interests or other equity of such Person, regardless of class or
designation, and all warrants, options, purchase rights, conversion or exchange
rights, voting rights, calls or claims of any character with respect thereto.
     “Subordinated Debt Documents” means, collectively, (a) that certain
Indenture dated as of December 23, 2003 among AGCO and SunTrust Bank, as
trustee, relating to AGCO’s 13/4% Convertible Senior Subordinated Notes due 2033
and (b) that certain Indenture dated as of December 4, 2006 among AGCO and Union
Bank of California, N.A., as trustee, relating to AGCO’s 1.25% Convertible
Senior Subordinated Notes due 2036.
     “Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Stock
having ordinary voting power for the election of the Board of Directors or other
governing body (other than Stock having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of AGCO.
     “Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S-02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986); the guideline “Syndicated Loans” of January 2000 (S-02.128)
(Merkblatt “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom Januar 2000); the guideline “Bonds” of
April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom April 1999); the guideline
“Client Credit Balances” of April 1999 (S-02.122.2) (Merkblatt Kundenguthaben
vom April 1999); each as issued, and as amended from time to time, by the Swiss
federal tax administration.
     “Swiss Non-Bank Rules” means, together, the Swiss Ten Non-Bank Rule and the
Swiss Twenty Non-Bank Rule.
     “Swiss Ten Non-Bank Rule” means the rule that the aggregate number of
Lenders which are Non-Qualifying Banks must not at any time exceed 10 (ten), all
in accordance with the Swiss Guidelines.
     “Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors (other than Qualifying Banks) of the Borrower under all outstanding
borrowings (including

16



--------------------------------------------------------------------------------



 



under this Agreement), such as loans, facilities and private placements, made or
deemed to be made by the Borrower must not at any time exceed 20 (twenty), all
in accordance with the Swiss Guidelines and being understood that for purposes
of this Agreement it shall be assumed that there are 5 (five) Non-Qualifying
Banks under this Agreement irrespective of whether or not 5 (five)
Non-Qualifying Banks are Lenders hereunder at any given time.
     “Swiss Withholding Tax” means a tax under the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer).
     “Tax Credit” has the meaning specified in Section 11.4(h).
     “Taxes” has the meaning specified in Section 11.4(a).
     “Term Loan” means the term loan made by the Lenders pursuant to Section
2.1(a).
     “Treaty” means the Treaty establishing the European Community being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992) and
the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).
     “Treaty Lender” has the meaning specified in Section 11.4(e).
     “United States Dollars”, “U.S. Dollars” or “U.S. $” means lawful money of
the United States of America.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.
     “Wholly Owned” means, as applied to any Subsidiary, a Subsidiary all the
outstanding shares (other than directors’ qualifying shares, if required by law)
of every class of stock of which are at the time owned by AGCO and/or by one or
more Wholly Owned Subsidiaries.
     Section 1.2. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding.”
     Section 1.3. Accounting Terms. (a) Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof in the
manner described in subsection (b) below) be prepared, in accordance with
Applicable Accounting Standards. All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of Applicable Accounting Standards
applied on a basis consistent with those used in the preparation of the annual
or quarterly financial statements furnished to the Lenders pursuant to Article 6
most recently prior to or concurrently with such calculations unless (i) either
(x) AGCO shall

17



--------------------------------------------------------------------------------



 



have objected to determining such compliance on such basis at the time of
delivery of such financial statements or (y) the Required Lenders shall so
object in writing within one hundred eighty (180) days after delivery of such
financial statements and (ii) AGCO and the Required Lenders have not agreed upon
amendments to the financial covenants incorporated herein to reflect any change
in such basis, in which event such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made.
          (b) AGCO shall deliver to the Administrative Agent, at the same time
as the delivery of any annual or quarterly financial statement under Article 6,
(i) a description in reasonable detail of any material variation between the
application of accounting principles employed in the preparation of such
statement and the application of accounting principles employed in the
preparation of the next preceding annual or quarterly financial statements as to
which no objection has been made in accordance with the last sentence of
subsection (a) above, and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.
     Section 1.4. Currency Equivalents. For purposes of determining in any
currency any amount outstanding in another currency, the Equivalent Amount of
such currency on the date of any such determination shall be used. If any
reference to any amount herein would include amounts in Euros and in one or more
other currencies or to an amount in Euros that in fact is in one or more other
currencies, such reference (whether or not it expressly so provides) shall be
deemed to refer, to the extent it includes an amount in any such other currency,
the Equivalent Amount in Euros of such amount at the time of determination.
     Section 1.5. Incorporation by Reference of Provisions in the AGCO Revolving
Credit Agreement. Whenever any provision of the AGCO Revolving Credit Agreement
is incorporated herein by reference, such provision shall be construed so as to
give maximum effect in this Agreement to (x) in the case of representations and
warranties, to the representations and warranties in the AGCO Revolving Credit
Agreement other than those representations that are comparable to Section
4.1(a), (d) - (j), (p) and (v) - (x) hereof, and (y) in the case of covenants,
to the affirmative, negative, information, reporting or financial covenants in
the AGCO Revolving Credit Agreement that are comparable to those covenants set
forth in Articles 5, 6 and 7 of the AGCO Revolving Credit Agreement as in effect
on the date hereof (other than any covenant comparable to Section 7.2 hereof),
it being understood, however, that the AGCO Revolving Credit Agreement may not
contain all the representations and warranties comparable to Section 4.1(b),
(l), (m), (n), (o), (q), (s), (t) and (u) of the AGCO Revolving Credit Agreement
as in effect on the date hereof or all of the covenants comparable to Articles
5, 6 and 7 of the AGCO Revolving Credit Agreement as in effect on the date
hereof. Without limiting the generality of the foregoing, for purposes of such
incorporation, defined terms used in any such provisions incorporated herein by
reference (and defined terms used in the definitions of any defined terms
contained in such provisions) shall have the meanings ascribed to such terms in
the AGCO Revolving Credit Agreement except that (a) to the extent any such term
is defined in this Agreement, the definition contained herein shall control;
(b) any reference therein to “this Agreement” or the equivalent shall refer to
this Agreement rather than to the AGCO Revolving Credit Agreement; (c) any
reference therein to “Loan Documents,” “Credit Documents”, “Financing Documents”
or any comparable term shall be deemed to refer to the “Loan

18



--------------------------------------------------------------------------------



 



Documents” as defined herein; (d) any term used in the AGCO Revolving Credit
Agreement to refer to AGCO Corporation (whether as “AGCO”, a “Borrower”,
“Parent” or other similar term), shall be deemed to refer to AGCO (without,
however, limiting any reference to any other Person, in the case of any use of
such term that is plural or otherwise refers to multiple Persons (e.g.,
“Borrowers,” “each Borrower” or “such Borrower”)); (e) any reference therein to
“Borrower” or “Borrower Subsidiary” or any other term referring to a borrower
under the AGCO Revolving Credit Agreement shall be deemed to refer to the
Borrower hereunder (without, however, limiting any reference to any other
Person, in the case of any use of such term that is plural or otherwise refers
to multiple Persons (e.g., “Borrowers,” “each Borrower” or “such Borrower”));
(f) any reference therein to a “Guarantor” or “Guarantors” or any comparable
term shall, subject to clause (d) hereof, be deemed to refer to the Guarantors
hereunder; (g) any reference therein to “Agent” or the “Administrative Agent” or
any comparable term shall be deemed to refer to the Administrative Agent
hereunder; (h) any reference therein to Loan Parties or Credit Parties shall, to
the extent such term refers to the borrowers and guarantors under the AGCO
Revolving Credit Agreement, be deemed to refer to the Loan Parties hereunder;
(i) the term “Loan” or any other term used to denote loans funded under the AGCO
Revolving Credit Agreement shall deemed to refer to the Term Loan; and (j) the
terms “Letter of Credit,” “Issuing Bank,” “Issuer” or other term used to denote
letters of credit or the issuer of a letter of credit for the account of AGCO or
any Subsidiary, shall be disregarded. So long as Rabobank is the “Administrative
Agent” under the AGCO Revolving Credit Agreement, delivery of the financial
statements, notices, and other information required by, and in accordance with,
the AGCO Information Covenants under the AGCO Revolving Credit Agreement, other
than the AGCO Information Covenants set forth, on the date hereof, in
Sections 6.1(a) (Default Notice) and (p) (Other Information) of the AGCO
Revolving Credit Agreement, as in effect on the Agreement Date, shall constitute
delivery of such items to the Administrative Agent for purposes of the AGCO
Information Covenants under this Agreement.
     Section 1.6. Construction. The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement or any other Loan Document
refer to this Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this Agreement or such other Loan
Document, as the case may be. Section, subsection, clause, schedule, and exhibit
references herein are to this Agreement unless otherwise specified. Any
reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than unaccrued contingent
indemnification Obligations as to which no claim or demand has been given to or
made on any Loan Party. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

19



--------------------------------------------------------------------------------



 



ARTICLE 2.
THE TERM LOAN FACILITY
     Section 2.1. The Term Loan. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, each Lender agrees, severally and not jointly with any
other Lender, to make a term loan in Euros to the Borrower on the Agreement Date
in an aggregate principal amount equal to its Commitment. Amounts repaid in
respect of the Term Loan may not be reborrowed.
     Section 2.2. Making the Term Loan.
          (a) [Intentionally Omitted].
          (b) Advance of Term Loan by Lenders. Each Lender shall, before
11:00 A.M. (London Time) on the Agreement Date, make available for the account
of its Facility Office to the Administrative Agent at the Administrative Agent’s
Account, in same-day funds in Euros, such Lender’s Pro Rata Share of the Term
Loan in accordance with the respective Commitment of such Lender. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower by delivering such funds to the Borrower’s
Account. Receipt of such funds in the Borrower’s Account shall be deemed to have
occurred when the Administrative Agent notifies AGCO, by telephone or otherwise,
of the Federal Reserve Bank reference number, CHIPS identification number or
similar number with respect to the delivery of such funds.
     Section 2.3. Reduction of the Commitments. Each Lender’s Commitment shall
terminate upon the making of its Pro Rata Share of the Term Loan on the
Agreement Date.
     Section 2.4. Repayments and Prepayments.
          (a) Optional Prepayments. Subject to clause (c) below, the Borrower
may, upon at least five (5) Business Days’ notice to the Administrative Agent,
prepay pro rata among the Lenders the outstanding amount of the Term Loan in
whole or in part with accrued interest to the date of such prepayment on the
amount prepaid. Each such notice of a prepayment shall be irrevocable and shall
specify the prepayment date and the principal amount of the Term Loan to be
prepaid. Each partial prepayment of the Term Loan shall be in an amount equal to
not less than an aggregate principle amount of €5,000,000 or an integral
multiple of €1,000,000 in excess thereof.
          (b) Payment on Maturity Date. The Borrower shall pay any remaining
unpaid principal balance of the Term Loan in full on the Maturity Date.
          (c) Interest and Costs on Principal Amounts Prepaid. All repayments
and prepayments under this Section 2.4 shall be made together with accrued
interest to the date of such payment on the principal amount paid and, in the
event that the Borrower prepays any amount of the Term Loan before the Maturity
Date, any amounts owing to the Lenders pursuant to Section 11.2.

20



--------------------------------------------------------------------------------



 



     Section 2.5. Interest.
          (a) Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of the Term Loan owing to the Lenders from the date of the Term
Loan until such principal amount shall be paid in full, at a rate of four and
one-half percent (4.50%) per annum, payable in arrears quarterly on the last day
of each calendar quarter.
          (b) Default Interest. After the occurrence and during the continuation
of an Event of Default, the Required Lenders shall have the option, in addition
to all of the rights and remedies described in this Agreement, to charge
interest on the outstanding principal balance of the Term Loan at the Default
Rate from the date of such Event of Default. Interest at the Default Rate shall
be payable on the earlier of demand by Required Lenders or the Maturity Date,
and shall accrue until the earlier of (i) waiver in writing by Required Lenders
of the applicable Event of Default, (ii) agreement by Required Lenders to
rescind the charging of interest at the Default Rate, or (iii) payment in full
of the Obligations.
     Section 2.6. Minimum Interest Rates and Payments.
          (a) The various rates of interests provided for in this Agreement
(including, without limitation, under Section 2.5 or Section 2.8) are minimum
interest rates.
          (b) If a deduction on account of Swiss Withholding Tax is imposed on
interest payments (the “Relevant Amount”) to be made by the Borrower, and should
Section 11.4(a) be unlawful for any reason (where this would otherwise be
required by the terms of Section 11.4(a)) then the applicable interest rate in
relation to that interest payment date will be the interest rate which would
have otherwise been used to calculate the interest amount payable on the
interest payment date divided by the difference between 1 and the rate at which
the relevant tax deduction is required to be made under Swiss domestic tax law
and/or applicable double taxation treaties (where the rate at which the relevant
tax deduction is required to be made is for this purpose expressed as a fraction
of 1) and the Borrower shall be obliged to pay the relevant interest on that
interest payment date at the adjusted rate in accordance with this Section 2.6;
and make the tax deduction on the recalculated interest.
          (c) Without prejudice to the foregoing, all references to a rate of
interest in this Agreement shall be construed accordingly and all provisions in
Section 11.4(a) shall apply to the tax deduction on the recalculated interest
payment.
          (d) If requested by the Administrative Agent, the Borrower shall
provide to the Administrative Agent those documents which are required by law
and applicable double taxation treaties to be provided by the payer of such tax
for each relevant Lender to prepare a claim for refund of Swiss Withholding Tax.
In the event Swiss Withholding Tax is refunded to the Lender by the Swiss
Federal Tax Administration, the relevant Lender shall pay an amount to the
Borrower which will leave it (after that payment) in the same after-tax position
as it would have been in had the deduction of Swiss Withholding Tax not been
required to be made by the Borrower.
     Section 2.7. [Intentionally Omitted].

21



--------------------------------------------------------------------------------



 



     Section 2.8. Payments and Computations.
          (a) The Borrower shall make each payment hereunder free and clear of
any setoff or counterclaim, with such payment being paid not later than
11:00 A.M. (London Time) on the day when due, in the case of any reimbursements
of costs or expenses of the Administrative Agent or any Lender incurred in a
currency other than Euros, in the currency in which such costs and expenses are
incurred, and in the case of principal or interest on the Term Loan, any fees
under the Fee Letter or any other amounts payable under this Agreement, in
Euros, to the Administrative Agent in same-day funds by deposit of such funds to
(i) the Administrative Agent’s Account with respect to payments in Euros or
(ii) to such account as the Administrative Agent may designate with respect to
payments in any other currencies. The Administrative Agent will promptly
thereafter (and in any event, if received from the Borrower by the time
specified in the preceding sentence, on the day of receipt) cause like funds to
be distributed (i) if such payment by the Borrower is in respect of principal,
interest, fees or any other Obligation then payable hereunder in a particular
currency, to the applicable Lenders for the account of their respective Facility
Offices for payments in such currency ratably in accordance with the amounts of
such respective Obligations in such currency then payable to such Lenders, and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender, to such Lender for the account of its Facility
Office for payments in the applicable currency. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 10.7(e), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder in respect of the interest assigned hereby to the Lender assignee
hereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Obligations to which, or the manner in which, such
funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each Lender ratably in
accordance with such Lender’s proportionate share of the principal amount of all
the Term Loan then outstanding, in repayment or prepayment of the outstanding
portion of the Term Loan or other Obligations owed to such Lender, and for
application to such principal installments, as the Administrative Agent shall
direct.
          (c) All computations of interest and fees payable by the Borrower
shall be made by the Administrative Agent on the basis of a year of three
hundred sixty (360) days for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
          (d) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be.

22



--------------------------------------------------------------------------------



 



          (e) Unless the Administrative Agent shall have received notice from
AGCO prior to the date on which any payment is due to the Lenders hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative Agent
and the Administrative Agent makes available to a Lender on such date a
corresponding amount, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the greater of the Base Rate and a rate determined by the
Administrative Agent in accordance with its then-applicable policies regarding
interbank compensation.
     Section 2.9. Sharing of Payments, Etc. If any Lender shall obtain at any
time any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) distributed other than in accordance with the
provisions of this Agreement:
          (a) on account of Obligations due and payable to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations due and payable to such Lender at such time
to (ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder at such time obtained by all the Lenders at
such time; or
          (b) on account of Obligations owing (but not due and payable) to such
Lender hereunder at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing to such Lender at such
time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lenders hereunder at such
time obtained by all the Lenders at such time,
such Lender shall forthwith purchase from the other Lenders such participations
in the Obligations due and payable or owing to them, as the case may be, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each other Lender shall be rescinded and such other Lender shall repay to the
purchasing Lender the purchase price to the extent of such other Lender’s
ratable share (according to the proportion of (x) the purchase price paid to
such Lender to (y) the aggregate purchase price paid to all Lenders) of such
recovery together with an amount equal to such Lender’s ratable share (according
to the proportion of (A) the amount of such other Lender’s required repayment to
(B) the total amount so recovered from the purchasing Lender) of any interest or
other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation.

23



--------------------------------------------------------------------------------



 



     Section 2.10. Intentionally Omitted.
     Section 2.11. Defaulting Lenders.
          (a) Unless the Administrative Agent shall have received notice from a
Lender prior to the funding of its Pro Rata Share of the Term Loan on the
Agreement Date that such Lender will not make available to the Administrative
Agent such Lender’s Pro Rata Share of the Term Loan, the Administrative Agent
may assume that such Lender has made such portion available to the
Administrative Agent on the Agreement Date in accordance with Section 2.2(b) and
the Administrative Agent may, in reliance upon such assumption, make available
to the requesting Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its Pro Rata Share of the Term
Loan available to the Administrative Agent and the Administrative Agent makes
available to the Borrower on such date a corresponding amount, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.5 to the Term Loan and (ii) in the case of such Lender, the greater of
the Base Rate and a rate determined by the Administrative Agent in accordance
with its then-applicable policies regarding interbank compensation. If such
Lender shall pay to the Administrative Agent such corresponding amount, such
amount so paid shall constitute such Lender’s portion of the Term Loan for
purposes of this Agreement.
          (b) The failure of any Lender to make the portion of the Term Loan to
be made by it on the Agreement Date shall not relieve any other Lender of its
obligation, if any, hereunder to make its portion of the Term Loan on the
Agreement Date, but no Lender shall be responsible for the failure of any other
Lender to make the portion of the Term Loan to be made by such other Lender on
the Agreement Date.
ARTICLE 3.
CONDITIONS PRECEDENT
     Section 3.1. Conditions Precedent to Agreement Date. The effectiveness of
this Agreement and the obligation of each Lender to make its Pro Rata Share of
the Term Loan on the Agreement Date, is subject to the satisfaction of the
following conditions precedent:
          (a) The Lenders shall be satisfied that, in connection with the
initial borrowing of the Term Loan hereunder, prior to or simultaneously with
such initial borrowing of the Term Loan, notice of redemption has been given to
the trustee for the European Subordinated Notes and all amounts necessary for
the repayment in full of the European Subordinated Notes upon the redemption
date shall have been deposited with such Trustee;
          (b) The Administrative Agent shall have received, on or before the
Agreement Date, the following, each dated such date (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent
(unless otherwise specified):
               (i) This Agreement, duly executed and delivered by the Borrower,
the Administrative Agent, and each Lender;

24



--------------------------------------------------------------------------------



 



               (ii) The Fee Letter, duly executed and delivered by the Borrower;
               (iii) Copies of the resolutions of the Managing Officers
(Geschäftsführer) of the Borrower and of the Board of Directors of each
Guarantor, in each case, approving the execution and delivery of this Agreement
and certified by the secretary or other similar officer of such Loan Party, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement;
               (iv) A copy of the charter of the Borrower and each amendment
thereto, certified (as of a date reasonably near the Agreement Date), if
appropriate in the jurisdiction where the Borrower is organized, by an
appropriate governmental official as being a true and correct copy thereof;
               (v) For AGCO and each Guarantor, a copy of a certificate of the
Secretary of State (or other applicable Governmental Authority) of the State of
formation or organization of such Loan Party, dated reasonably near the
Agreement Date, listing the charter of such Person and each amendment thereto on
file in his/her office and certifying that (x) such amendments are the only
amendments to such Person’s charter on file in his/her office; (y) such Person
has paid all franchise taxes to the date of such certificate; and (z) such
Person is duly incorporated and in good standing or presently subsisting under
the laws of such state;
               (vi) A certificate of the Borrower and each Guarantor, signed on
behalf of such Person by its President or a Vice President and its Secretary or
any Assistant Secretary, or by other appropriate officers of it, dated the
Agreement Date (the statements made in such certificate shall be true on and as
of the Agreement Date), certifying as to (x) the absence of any amendments to
the charter of such Person since the date of the certificate referred to in
clause (iv) and (v) above, as applicable; (y) a true and correct copy of the
bylaws (or similar governing document) of the Borrower or such Guarantor as in
effect on the Agreement Date; and (z) the due incorporation or formation and
good standing of the Borrower or such Guarantor organized under the laws of the
jurisdiction of its organization, and the absence of any proceeding for the
dissolution or liquidation of such Person;
               (vii) A certificate of the Secretary or an Assistant Secretary or
other appropriate officer of the Borrower and each Guarantor certifying the
names and true signatures of the officers of the Borrower and such Guarantor
authorized to sign this Agreement or the other Loan Documents to which it is or
is to be a party and the other documents to be delivered hereunder and
thereunder;
               (viii) Each of the Guaranty Agreements duly executed by each
Guarantor existing as of the Agreement Date, each such Guaranty Agreement to be
in form and substance satisfactory to the Administrative Agent; and
               (ix) A copy of the quotaholder’s resolution
(Gesellschafterversammlungsbeschluss) of the Borrower approving the execution
and delivery of this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement;

25



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall be satisfied that no default exists
under AGCO Revolving Credit Agreement or any Subordinated Debt Document;
          (d) There shall not have occurred any event, development or
circumstance since December 31, 2010 (x) that has caused or could reasonably be
expected to cause a material adverse condition or material adverse change in or
affecting (i) the condition (financial or otherwise), results of operation,
assets, properties or liabilities (actual or contingent) of AGCO and its
respective Subsidiaries, taken as a whole; (ii) the ability of the Borrower to
repay the credit to be extended under this Agreement, or (iii) the validity or
enforceability of any of the Loan Documents; or (y) that calls into question in
any material respect the projections delivered to the Administrative Agent prior
to the Agreement Date or any material assumption on which such projections were
prepared;
          (e) There shall exist no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries pending or threatened
before any court, governmental agency or arbitrator that could have a Material
Adverse Effect or impair the validity or enforceability of any Loan Document;
          (f) The Administrative Agent shall have received the unaudited
financial statements of the Borrower as at December 31, 2009 and for the fiscal
year then ended;
          (g) The Administrative Agent shall have received detailed projections
for AGCO and its Subsidiaries for fiscal years 2011 through 2014, prepared by
officers of AGCO, in form and substance satisfactory to the Administrative
Agent;
          (h) All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
transactions contemplated by this Agreement and the continuing operations of
AGCO and its Subsidiaries shall have been received and be in full force and
effect;
          (i) A favorable opinion of (A) Troutman Sanders LLP, counsel to the
Loan Parties, and (B) Pestalozzi Attorneys at Law Ltd, Swiss counsel to the Loan
Parties;
          (j) [Intentionally omitted];
          (k) The Administrative Agent shall have received all required internal
know-your-customer documents, certificates and approvals as the Administrative
Agent may reasonably request;
          (l) The Borrower shall have paid all fees and expenses (including the
fees under the Fee Letter and fees and expenses of counsel) of the
Administrative Agent and Lenders that are due and payable on the Agreement Date
and are in compliance with all terms of the Fee Letter on or before the
Agreement Date;
          (m) The Administrative Agent shall be satisfied that the
representations and warranties contained in each Loan Document will be correct
on and as of the Agreement Date before and after giving effect to the making of
the Term Loan and to the application of the proceeds therefrom, as though made
on and as of such date;

26



--------------------------------------------------------------------------------



 



          (n) The Administrative Agent shall be satisfied that no event shall
have occurred and be continuing, or would result from the making of the Term
Loan or from the application of the proceeds therefrom, that constitutes or
would constitute a Default or Event of Default;
          (o) At least three (3) Business Days prior to the Agreement Date,
Administrative Agent shall have received a funding indemnity letter from the
Borrower, pursuant to which the Borrower agrees to be pay losses with respect
the funding of the Term Loan in Euros on the Agreement Date, in form and
substance acceptable to Administrative Agent; and
          (p) The Administrative Agent shall have received such other
instruments, documents or agreements as the Administrative Agent may reasonably
request.
     Section 3.2. Determinations Under Section 3.1. For purposes of determining
compliance with the conditions specified in Section 3.1, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
funding of the Term Loan on the Agreement Date specifying its objection thereto
and such Lender shall not have made available to the Administrative Agent such
Lender’s Pro Rata Share of the Term Loan.
     Section 3.3. Qualifications as a Qualifying Bank. Each Lender will confirm
to the Borrower on the date on which it becomes a party to this Agreement in its
capacity as such whether it is a Qualifying Bank or a Non-Qualifying Bank and
each Initial Lender represents and confirms on the date of this Agreement that
it is a Qualifying Bank.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Representations and Warranties of AGCO and the Borrower. In
order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to extend credit to the Borrower, AGCO and the Borrower each
hereby agree, represent, and warrant as follows:
          (a) Organization; Power. (i) AGCO (x) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (y) is duly qualified and in good standing (if applicable) as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed is not reasonably
likely to have a Material Adverse Effect, and (z) has all requisite power and
authority and has all material licenses, authorizations, consents and approvals
necessary to own or lease and operate its properties, to conduct its business as
now being conducted and as proposed to be conducted and to enter into and carry
out the terms of the Loan Documents to which it is a party; (ii) the Borrower
and each other Guarantor, (x) is a corporation, partnership or other legal
entity duly organized or formed, validly existing and in good standing (if
applicable) under the laws of the

27



--------------------------------------------------------------------------------



 



jurisdiction of its organization, and (y) is duly qualified and in good standing
(if applicable) as a foreign corporation in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed except where the failure to so qualify or be licensed
is not reasonably likely to have a Material Adverse Effect, and (iii) the
Borrower and each other Guarantor has all requisite power and authority and has
all licenses, authorizations, consents and approvals necessary to (x) own or
lease and operate its properties and to conduct its business as now being
conducted and as proposed to be conducted other than such licenses,
authorizations, consents and approvals, the failure of which would not
reasonably be expected to have a Material Adverse Effect, and (y) enter into and
carry out the terms of the Loan Documents to which it is a party.
          (b) [Intentionally Omitted].
          (c) [Intentionally Omitted].
          (d) Authorization; No Conflict. The execution, delivery and
performance by each Loan Party of this Agreement and each other Loan Document to
which it is or is to be a party and the other transactions contemplated hereby,
are within such Loan Party’s corporate or other similar powers, have been duly
authorized by all necessary corporate or other similar action, and do not
(i) contravene such Loan Party’s charter or bylaws or other similar organization
or governing documents; (ii) violate any Applicable Law (including, without
limitation, to the extent applicable, the Securities Exchange Act of 1934, the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and any similar statute); (iii) conflict with or result in
the breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties; or
(iv) result in or require the creation or imposition of any Lien upon or with
respect to any of the properties of any Loan Party or any of its Subsidiaries.
No Loan Party or any of its Subsidiaries is in violation of any such Applicable
Law or in breach of any such contract, loan agreement, indenture, mortgage, deed
of trust, lease or other instrument, the violation or breach of which could have
a Material Adverse Effect.
          (e) No Authorizations Needed. Giving effect to the execution and
delivery of the Loan Documents and the making of the Term Loan hereunder, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery or performance by any Loan Party of
this Agreement and any other Loan Document to which it is or is to be a party,
or for the consummation of the transactions hereunder.
          (f) Enforceability. This Agreement and each other Loan Document have
been (or, when delivered hereunder will have been), duly executed and delivered
by each Loan Party thereto. This Agreement and each other Loan Document have
been (or, when delivered hereunder will be), the legal, valid and binding
obligation of each Loan Party thereto, enforceable against such Loan Party in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws and principles of
equity and, with respect to any obligation of the Borrower to pay, or otherwise
compensate any Lender for, any Swiss Withholding Tax pursuant to Section 11.4,
to the extent

28



--------------------------------------------------------------------------------



 



legally permissible (provided that this provision shall not apply to, and shall
not affect the applicability of, Section 2.6).
          (g) Financial Statements. The Consolidated balance sheets of AGCO and
its Subsidiaries and of AGCO and its Subsidiaries, respectively, as at
December 31, 2010 and the related Consolidated statements of income and cash
flows of AGCO and its Subsidiaries and AGCO and its Subsidiaries, respectively,
for the fiscal year then ended, accompanied by an opinion of KPMG LLC,
independent public accountants, copies of which have been furnished to each
Lender fairly present the consolidated financial condition of AGCO and its
Subsidiaries and AGCO and its Subsidiaries, respectively, as at such date and
the consolidated results of the operations of AGCO and its Subsidiaries and AGCO
and its Subsidiaries, respectively, for the period ended on such date, all in
accordance with Applicable Accounting Standards applied on a consistent basis,
and since December 31, 2010, nothing has occurred that has resulted in a
Material Adverse Effect.
          (h) Projection; Other Information. The three (3) year projected
Consolidated balance sheets and income statements of AGCO and its Subsidiaries
delivered to the Administrative Agent pursuant to Section 3.1(g) where prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in the light of conditions existing at the time of delivery of such
projected financial statements, and represented, at the time of delivery, AGCO’s
reasonable estimate of its future financial performance. No information, exhibit
or report furnished by any Loan Party to the Administrative Agent or any Lender
in connection with the negotiation of the Loan Documents or any transaction
contemplated herein or therein or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading.
          (i) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries pending or threatened
before any court, governmental agency or arbitrator that purport to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated thereby or hereby,
or that individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
          (j) Use of Proceeds. The Borrower will not, directly or indirectly,
use any of the proceeds of the Term Loan for the purpose, whether immediate,
incidental or ultimate, of buying a “margin stock” or of maintaining, reducing
or retiring any indebtedness originally incurred to purchase a stock that is
currently a “margin stock”, or for any other purpose that would constitute this
transaction a “purpose credit”, in each case within the meaning of the margin
regulations of the Board of Governors of the Federal Reserve System, if such use
would violate such regulations or cause any Lender to violate such regulations
or impose any filing or reporting requirement on any Lender under such
regulations.
          (k) Senior Indebtedness. The Obligations under this Agreement will be
“Senior Indebtedness” and “Designated Senior Indebtedness” (or such other
similar terms) under and as defined in the Subordinated Debt Documents.
          (l) [Intentionally Omitted].

29



--------------------------------------------------------------------------------



 



          (m) [Intentionally Omitted].
          (n) [Intentionally Omitted].
          (o) [Intentionally Omitted].
          (p) Solvency. (i) The Borrower is, and will be after giving effect to
the transactions contemplated hereby, Solvent; (ii) AGCO is, and will be after
giving effect to the transactions contemplated hereby, Solvent; and (iii) AGCO,
together with its Subsidiaries, is, and will be after giving effect to the
transactions contemplated hereby, Solvent.
          (q) [Intentionally Omitted].
          (r) [Intentionally Omitted].
          (s) [Intentionally Omitted].
          (t) [Intentionally Omitted].
          (u) [Intentionally Omitted].
          (v) Anti-Terrorism Laws. None of AGCO, the Borrower or any Affiliate
of the Borrower knows, or reasonably should know of, any violation of any
Anti-Terrorism Law or knowingly engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
          (w) Blocked Persons. To AGCO’s and the Borrower’s knowledge, neither
AGCO, the Borrower nor any Affiliate of AGCO is any of the following (each a
“Blocked Person”):
               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224 or the OFAC regulations;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224 or the OFAC regulations;
               (iii) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;
               (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224 or the
OFAC regulations;
               (v) a Person or entity that is named as a “specially designated
national” or other blocked person on the most current list maintained by OFAC
and published or

30



--------------------------------------------------------------------------------



 



made available in the Federal Register or published by OFAC at its official
website or any replacement website or other replacement official publication of
such list; or
               (vi) a Person or entity who is affiliated with a Person or entity
listed above.
     Neither AGCO, the Borrower nor any Affiliate of AGCO (i) knowingly conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) knowingly deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or other
applicable Anti-Terrorism Law, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
          (x) Use of the Term Loan. The Term Loan shall be used by the Borrower
solely for (a) the repayment of all Indebtedness under the European Subordinated
Notes, (b) the payment of transaction costs relating to this Agreement and
(c) working capital needs and general corporate purposes for the Borrower and
the Borrower’s Subsidiaries; and the Term Loan are not intended specifically to
enable any transaction that, if conducted by a United States entity, would
violate any rules or regulations promulgated by OFAC or other United States
economic or trade sanctions restrictions.
     Section 4.2. AGCO Revolving Credit Agreement Representations. In order to
induce the Administrative Agent and the Lenders to enter into this Agreement and
to extend credit to the Borrower, AGCO and the Borrower each hereby further
represents, warrants and agrees that each of the AGCO Representations and
Warranties (together with any Schedules to the AGCO Revolving Credit Agreement
referenced therein) are incorporated herein, and are true and correct, in all
respects, as if made herein by AGCO and the Borrower for the benefit of the
Administrative Agent and the Lenders; provided, however, the term “Agreement
Date”, as used in Section 4.1(b) of the AGCO Revolving Credit Agreement as in
effect on the date hereof shall have the meaning given to such term in the AGCO
Revolving Credit Agreement as in effect on the date hereof.
     Section 4.3. Swiss Non-Bank Rules. The Borrower represents and warrants
that it is in compliance with the Swiss Non-Bank Rules provided that the
Borrower shall not be in breach of this representation and warranty if its
number of creditors in respect of either the Swiss Ten Non-Bank Rule or the
Swiss Twenty Non-Bank Rule is exceeded solely by reason of a failure by one or
more Lenders to comply with the requirements for a transfer, assignment or
participation pursuant to Section 10.7.
     Section 4.4. Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement shall be deemed to be
made, and shall be true and correct, at and as of the Agreement Date (unless
otherwise specified). All representations and warranties made under this
Agreement shall survive, and not be waived by, the execution hereof by the
Lenders and the Administrative Agent, any investigation or inquiry by any Lender
or the Administrative Agent, or the making of the Term Loan under this
Agreement.

31



--------------------------------------------------------------------------------



 



ARTICLE 5.
AFFIRMATIVE COVENANTS
     Section 5.1. Incorporation of AGCO Affirmative Covenants. Each of AGCO and
the Borrower covenants and agrees that, so long as the Obligations have not been
paid in full, it shall perform and observe the AGCO Affirmative Covenants at all
times and the AGCO Affirmative Covenants shall be incorporated herein, in all
respects, as if made herein for the benefit of the Administrative Agent and the
Lenders.
     Section 5.2. Swiss Non-Bank Rule. The Borrower shall ensure that it is in
compliance at all times with the Swiss Non-Bank Rules provided that the Borrower
shall not be in breach of this undertaking if its number of creditors in respect
of either the Swiss Ten Non-Bank Rule or the Swiss Twenty Non-Bank Rule is
exceeded solely by reason of a failure by one or more Lenders to comply with the
requirements for a transfer, assignment or participation pursuant to
Section 10.7.
ARTICLE 6.
INFORMATION COVENANTS
     Section 6.1. Incorporation of AGCO Information Covenants. Each of AGCO and
the Borrower covenants and agrees that, so long as the Obligations have not been
paid in full, it shall perform and observe the AGCO Information Covenants at all
times and the AGCO Information Covenants shall be incorporated herein, in all
respects, as if made herein for the benefit of the Administrative Agent and the
Lenders.
     Section 6.2. Additional Reporting Requirement for the Borrower. The
Borrower will deliver to the Administrative Agent, as soon as available, and in
any event within two hundred seventy (270) days after the end of each fiscal
year of the Borrower, the balance sheet of the Borrower, as of the end of such
fiscal year, and statements of income and cash flows of the Borrower, for such
fiscal year, setting forth in each case in comparative form the corresponding
figures for the corresponding period of the preceding fiscal year, all in
reasonable detail and duly certified (subject to year-end audit adjustments) by
an Authorized Financial Officer of AGCO as having been prepared in accordance
with Applicable Accounting Standards.
ARTICLE 7.
NEGATIVE COVENANTS
     Section 7.1. Incorporation of AGCO Negative Covenants. Each of AGCO and the
Borrower covenants and agrees that, so long as the Obligations have not been
paid in full, it shall perform and observe the AGCO Negative Covenants at all
times and the AGCO Negative Covenants shall be incorporated herein, in all
respects, as if made herein for the benefit of the Administrative Agent and the
Lenders, provided, however, the term “Agreement Date”, as used in Section 7.4 of
the AGCO Revolving Credit Agreement as of the date hereof, and the terms
“Agreement” and “Loan Documents”, as used in Section 7.17 of the AGCO Revolving
Credit Agreement as of the date hereof shall have the meanings given to such
terms in the AGCO Revolving Credit Agreement, and, provided further, however, as
used in Section 7.5(iii) of the

32



--------------------------------------------------------------------------------



 



AGCO Revolving Credit Agreement as of the date hereof, “Borrowers” shall have
the meaning given to such term in the AGCO Revolving Credit Agreement.
     Section 7.2. Indebtedness. AGCO further covenants and agrees that, so long
as the Obligations have not been paid in full, AGCO shall not create, assume,
incur or otherwise become or remain obligated in respect of, or permit to be
outstanding, and shall not permit any of its Subsidiaries to create, assume,
incur or otherwise become or remain obligated in respect of, or permit to be
outstanding, any Indebtedness except:
          (a) Indebtedness under this Agreement and the other Loan Documents;
          (b) Unsecured Indebtedness under the AGCO Revolving Credit Agreement
and the other Loan Documents (as defined in the AGCO Revolving Credit
Agreement); and
          (c) All other Indebtedness permitted under Section 7.1 of the AGCO
Revolving Credit Agreement.
     Section 7.3. Fundamental Changes to the Borrower. Notwithstanding anything
to contrary in this Article 7 or the AGCO Negative Covenants incorporated herein
by reference, AGCO and the Borrower further covenant and agree that, the
Borrower shall not, and AGCO shall not permit the Borrower to, liquidate or
dissolve itself or otherwise wind up its business.
ARTICLE 8.
EVENTS OF DEFAULT
     Section 8.1. Events of Default. Each of the following shall constitute an
Event of Default (an “Event of Default”), whatever the reason for such event and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment or order of any court or any order, rule, or
regulation of any governmental or non-governmental body:
          (a) (i) the Borrower shall fail to pay (x) any principal or face
amount of the Term Loan on the date when the same becomes due and payable, or
(y) any interest or fees due hereunder within three (3) Business Days after the
date when the same becomes due and payable, or (ii) any Loan Party shall fail to
make any other payment under any Loan Document, in any case within five (5)
Business Days after the date when the same becomes due and payable; or
          (b) any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or
          (c) (i) AGCO or the Borrower shall fail to perform any term, covenant
or agreement contained in Article 6 if such failure shall remain unremedied for
ten (10) days after the earlier of (x) AGCO or the Borrower having knowledge
thereof, and (y) written notice thereof having been given to AGCO; (ii) AGCO or
the Borrower shall fail to perform, observe or comply with any other term,
covenant or agreement contained in Article 7; or (iii) AGCO or the Borrower or
any other Loan Party shall fail to perform any other term, covenant or agreement
contained in this Agreement or any other Loan Document not referenced elsewhere
in this Section 8.1 if such failure shall remain unremedied for thirty (30) days
after the earlier of (x)

33



--------------------------------------------------------------------------------



 



such Loan Party having knowledge thereof, and (y) written notice thereof having
been given to AGCO; or
          (d) The occurrence of any event which would constitute an “Event of
Default” under, and as such term is defined in, the AGCO Revolving Credit
Agreement, but without giving effect to any waiver of or consent to any Default
or Event of Default (as such terms are defined in the AGCO Revolving Credit
Agreement in effect at the time of such waiver or consent) or any other
modification, waiver or amendment other than as provided pursuant to an Approved
Amendment; or
          (e) AGCO, any Material Subsidiary or any Loan Party shall generally
not pay its debts as such debts become due, shall suspend or threaten to suspend
making payment whether of principal or interest with respect to any class of its
debts or shall admit in writing its insolvency or its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against AGCO, any Material Subsidiary
or any Loan Party seeking, or seeking the administration, to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, administrator, receiver and manager, trustee, or other similar
official for it or for any substantial part of its property (including, without
limitation, any proceeding under the Bankruptcy Code, or any similar law in any
other jurisdiction) and, in the case of any such proceeding instituted against
it (but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of thirty (30) days or any of the actions sought in such proceeding (including
without limitation the entry of an order for relief against, or the appointment
of a receiver, administrator, receiver and manager, trustee, custodian or other
similar official for, it or any substantial part of its property) shall occur;
or AGCO, any Material Subsidiary or any Loan Party shall take any action to
authorize any of the actions set forth above in this subsection, or an
encumbrancer takes possession of, or a trustee or administrator or other
receiver or similar officer is appointed in respect of, all or any part of the
business or assets of AGCO, any Material Subsidiary, or any Loan Party or
distress or any form of execution is levied or enforced upon or sued out against
any such assets and is not discharged within seven days of being levied,
enforced or sued out, or any Lien that may for the time being affect any of its
assets becomes enforceable, or anything analogous to any of the events specified
in this subsection occurs under the laws of any applicable jurisdictions; or
          (f) [intentionally omitted]; or
          (g) [intentionally omitted]; or
          (h) any material portion of any Loan Document shall at any time and
for any reason be declared to be null and void, or a proceeding shall be
commenced by any Loan Party or any of its respective Affiliates, or by any
governmental authority having jurisdiction over any Loan Party or any of its
Affiliates, seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation of any provision thereof), or any
material provision of

34



--------------------------------------------------------------------------------



 



any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or
          (i) a Change of Control shall occur.
          Section 8.2. Remedies
          . If an Event of Default shall have occurred and until such Event of
Default is waived in writing by the Required Lenders, or all of the Lenders as
may be required by Section 10.1, the Administrative Agent:
          (a) may, and shall at the request of the Required Lenders, by notice
to AGCO, declare the obligation of each Lender to make its Pro Rata Share of the
Term Loan to be terminated, whereupon the same shall forthwith terminate;
          (b) may, and shall at the request of the Required Lenders by notice to
AGCO, declare the Term Loan, all interest thereon and all other amounts payable
under this Agreement and the other Loan Documents to be forthwith due and
payable, whereupon the Term Loan, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event of an actual or deemed entry of an order
for relief or any assignment, proposal or the giving of notice of intention to
make a proposal with respect to the Borrower under the Bankruptcy Code, (i) the
obligation of each Lender to make its Pro Rata Share of the Term Loan shall
automatically be terminated and (ii) the Term Loan, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower; and
          (c) may, and shall at the request of the Required Lenders, exercise
all of the post-default rights granted to it and to them under the Loan
Documents or under Applicable Law.
     Section 8.3. Intentionally Omitted.
     Section 8.4. Application of Payments. Subsequent to the occurrence and
during the continuation of an Event of Default, payments and prepayments with
respect to the Obligations made to the Administrative Agent or the Lenders or
otherwise received by the Administrative Agent or any Lender shall be
distributed in the following order of priority: first, to the reasonable costs
and expenses (including reasonable attorneys’ fees and expenses), if any,
incurred by the Administrative Agent or any Lender in the collection of such
amounts under this Agreement or of the Loan Documents until paid in full;
second, to any fees then due and payable to the Administrative Agent under this
Agreement or any other Loan Document until paid in full; third, to any fees then
due and payable to the Lenders under this Agreement until paid in full; fourth,
to the ratable payment of interest then due in respect of the Term Loan paid in
full; fifth, to the ratable payment of principal of the Term Loan until paid in
full, sixth, to any other Obligations not otherwise referred to in this Section
until paid in full; and seventh, to the Borrower or such other Person entitled
thereto under applicable law.
ARTICLE 9.
THE ADMINISTRATIVE AGENT

35



--------------------------------------------------------------------------------



 



     Section 9.1. Authorization and Action. Each Lender hereby appoints and
authorizes Rabobank to take action on its behalf as the Administrative Agent to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to them respectively by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders;
provided that the Administrative Agent shall not be required to take any action
that exposes it or its officers or directors to personal liability or that is
contrary to this Agreement or Applicable Law. Except for action requiring the
approval of the Required Lenders, the Administrative Agent shall be entitled to
use its discretion with respect to exercising or refraining from exercising any
rights which may be vested in it by, and with respect to taking or refraining
from taking any action or actions which it may be able to take under or in
respect of, any Loan Document, unless the Administrative Agent shall have been
instructed by the Required Lenders to exercise or refrain from exercising such
rights or to take or refrain from taking such action. The Administrative Agent
shall not incur any liability under or in respect of any Loan Document with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment or which may seem to it to be necessary or desirable in
the circumstances, except for its gross negligence or willful misconduct as
determined by a final, non-appealable judicial order.
     Section 9.2. Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct as determined by a final, non-appealable
judicial order. Without limitation of the generality of the foregoing, the
Administrative Agent:
          (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it, and may
rely on any opinion of counsel delivered under this Agreement, and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts or any such
opinion;
          (b) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with the Loan Documents by any other Person;
          (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or to inspect the property
(including the books and records) of any Loan Party;
          (d) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any other instrument or document furnished pursuant hereto
(other than its own execution and delivery thereof) or the creation, attachment
perfection or priority of any Lien purported to be created under or contemplated
by any Loan Document;

36



--------------------------------------------------------------------------------



 



          (e) shall incur no liability under or in respect of any Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties;
          (f) shall have no liability or responsibility to any Loan Party for
any failure on the part of any Lender to comply with any obligation to be
performed by such Lender under this Agreement;
          (g) shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default under this Agreement unless they have
received notice from a Lender or Loan Party referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“Notice of Default”;
          (h) shall incur no liability as a result of any determination whether
the transactions contemplated by the Loan Documents constitute a “highly
leveraged transaction” within the meaning of the interpretations issued by the
Comptroller of the Currency, the Federal Deposit Insurance Corporation and the
Board of Governors of the Federal Reserve System; and
          (i) may act directly or through agents or attorneys on its behalf but
shall not be responsible to any Lender for the negligence or misconduct of any
agents or attorneys selected by it with reasonable care.
     Section 9.3. Administrative Agent, in its Individual Capacity and
Affiliates. With respect to its respective Commitment and the portion of the
Term Loan made by Rabobank, Rabobank shall have the same rights and powers under
the Loan Documents as any other Lender and may exercise the same as though it
were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Rabobank in its individual
capacity. Rabobank and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person who may do business with or own
securities of any Loan Party or any such Subsidiary, all as if Rabobank was not
the Administrative Agent and without any duty to account therefor to the
Lenders.
     Section 9.4. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 3.1 and such
other documents and information as it has deemed appropriate, made its own
independent credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
     Section 9.5. Notice of Default or Event of Default. In the event that the
Administrative Agent or any Lender shall acquire actual knowledge, or shall have
been notified in writing, of any Default or Event of Default, the Administrative
Agent or such Lender shall promptly notify

37



--------------------------------------------------------------------------------



 



the other Lenders, and the Administrative Agent shall take such action and
assert such rights under this Agreement as the Required Lenders shall request in
writing, and the Administrative Agent shall not be subject to any liability by
reason of its acting pursuant to any such request. If the Required Lenders shall
fail to request the Administrative Agent to take action or to assert rights
under this Agreement in respect of any Event of Default within ten days after
their receipt of the notice of any Event of Default, or shall request
inconsistent action with respect to such Event of Default, the Administrative
Agent may, but shall not be required to, take such action and assert such rights
(other than rights under Article 8) as it deems in its discretion to be
advisable for the protection of the Lenders, except that, if the Required
Lenders have instructed the Administrative Agent not to take such action or
assert such right, in no event shall the Administrative Agent act contrary to
such instructions.
     Section 9.6. Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrower)
from and against such Lender’s ratable share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including without limitation fees and expenses of
legal counsel, experts, agents and consultants) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent under the Loan Documents; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any costs and expenses payable by the Borrower under Section 10.4, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower. For purposes of this Section, the Lenders’
respective ratable shares of any amount shall be determined, at any time, with
reference to:
          (a) at any time after the funding of the Term Loan on the Agreement
Date, the aggregate principal amount of the Term Loan outstanding at such time
and owing to the respective Lenders; or
          (b) at any time prior to funding the Term Loan on the Agreement Date,
their respective unused Commitments at such time.
     Section 9.7. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be any Lender or a commercial bank or other
financial institution and having a combined capital and reserves in excess of
U.S. $500,000,000. The resignation of such retiring Administrative Agent shall
be effective only upon (i) the acceptance of any appointment as an
Administrative Agent

38



--------------------------------------------------------------------------------



 



hereunder by a successor Administrative Agent, and (ii) the execution of all
documents and the taking of all other actions reasonably necessary in the
opinion of the successor Administrative Agent, in connection with such
substitution. Upon such effectiveness pursuant to the foregoing clauses (i) and
(ii), such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s resignation or removal hereunder as an Administrative
Agent, the provisions of this Article 9 and Section 10.4 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.
     Section 9.8. Administrative Agent May File Proofs of Claim. The
Administrative Agent may file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent, its agents,
financial advisors and counsel) and the Lenders allowed in any judicial
proceedings relative to any Loan Party, or any of their respective creditors or
property, and shall be entitled and empowered to collect, receive and distribute
any monies, securities or other property payable or deliverable on any such
claims and any custodian in any such judicial proceedings is hereby authorized
by each Lender to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due to
the Administrative Agent for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent, its agents, financial
advisors and counsel, and any other amounts due the Administrative Agent.
Nothing contained in this Agreement or the other Loan Documents shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
with respect thereto, or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
     Section 9.9. Sole Lead Arranger and Book Runner. It is expressly
acknowledged and agreed by the Administrative Agent, each Lender and the
Borrower, for the benefit of Rabobank in its capacities as the Sole Lead
Arranger and Book Runner, that the Rabobank, in its capacities as the Sole Lead
Arranger and Book Runner, has no duties or obligations whatsoever with respect
to this Agreement or any other documents or any matter related thereto.
ARTICLE 10.
MISCELLANEOUS
     Section 10.1. Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that:
          (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, reduce the principal of, or the rate
of interest specified herein on

39



--------------------------------------------------------------------------------



 



the Term Loan or the rate of fees payable for the account of any Lender
hereunder, or postpone any scheduled date for any payment of principal, interest
or fees due to any Lender;
          (b) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders affected thereby and acknowledged by the
Administrative Agent, increase (i) the amount of the Commitment of any Lender,
or (ii) any Lender’s Pro Rata Share;
          (c) no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders and acknowledged by Administrative Agent, do any of
the following at any time:
               (i) waive any of the conditions specified in Section 3.1;
               (ii) change the definition of “Required Lenders” hereunder;
               (iii) amend this Section 10.1; or
               (iv) extend the Maturity Date;
          (d) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent under
this Agreement; and
          (e) An Incorporation Amendment executed by the Administrative Agent
shall not require the consent of the Required Lenders or any of the Lenders
provided such Incorporation Amendment does not amend, modify or waive any
provisions of this Agreement except as set forth in the definition of “Approved
Amendment”.
          In addition, anything in this Agreement to the contrary
notwithstanding, if any Lender shall fail to fulfill its obligations to make its
Pro Rata Share of the Term Loan hereunder on the Agreement Date, for so long as
such failure shall continue, such Lender shall (unless AGCO and the Required
Lenders, determined as if such Lender were not a “Lender” hereunder, shall
otherwise consent in writing) be deemed for all purposes relating to amendments,
modifications, waivers or consents under this Agreement (including without
limitation under this Section 10.1) to have no share of the Term Loan or
Commitment, shall not be treated as a “Lender” hereunder when performing the
computation of Required Lenders, and shall have no rights under this Section
10.1; provided that any action taken by the other Lenders with respect to the
matters referred to in clause (a) of this Section 10.1 shall not be effective as
against such Lender.
     Section 10.2. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telecopy communication) and mailed,
telecopied or delivered,
          (a) if to AGCO or the Borrower to AGCO at its address at 4205 River
Green Parkway, Duluth, Georgia 30096-2568, Attention: General Counsel, Facsimile
No. (770) 813-6158, with a copy to the Chief Financial Officer of AGCO at the
same address and telecopier number and a copy to Assistant Treasurer EAME/ANZ &
EEA of AGCO Ltd. at Abbey Park, Stoneleigh, Kenilworth, CV8 2TQ, UK, Telephone
No. +44 2476852549, Facsimile No. +44

40



--------------------------------------------------------------------------------



 



2476852640, and Email: IainWatson@uk.AGCOcorp.com and
DLCovUKTreasury@uk.agcocorp.com;
          (b) if to any Lender, at its Facility Office specified on its
signature page hereto or in the Assignment and Acceptance pursuant to which it
became a Lender;
          (c) if to the Administrative Agent, in connection with any notice of
any payment or prepayment of the Obligations, at its address at c/o Rabo Support
Services, Inc., 10 Exchange Place, Jersey City, NJ 07302, Attention: Sui Price;
Telecopy No. 201-499-5326; Telephone No. (201) 499-5313; Email:
sui.price@rabobank.com; and
          (d) if to Administrative Agent in connection with any other matter
(including deliveries under Article 6 and other matters), to it at 1180
Peachtree Street, Suite 2200, Atlanta GA 30309 Attention: Betty Janelle;
Telecopy No. (404) 870-8025; Telephone No. (404) 870-8001; and with a copy to
245 Park Avenue, New York, NY 10167, Attention: Brett Delfino, Esq.; Telecopy
No. (212) 916-3743; Telephone No. (212) 808-7880;);
     or, as to each party, at such other address as shall be designated by such
party in a written notice to the other parties. All such notices and
communications shall be effective five days after deposit in the mail and when
transmitted by telecopier, except that notices and communications to the
Administrative Agent pursuant to Articles 2, 3 or 9 shall not be effective until
received by the Administrative Agent.
     Section 10.3. No Waiver; Remedies. No failure on the part of any Lender or
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     Section 10.4. Costs and Expenses.
          (a) The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents at any time
(including without limitation the reasonable fees and expenses of counsel
(including without limitation New York and Swiss counsel) for the Administrative
Agent with respect thereto).
          (b) The Borrower further agrees to pay on demand all costs and
expenses of the Administrative Agent and each Lender in connection with the
enforcement of its rights in connection with this Agreement and the other the
Loan Documents, whether in any action, suit or litigation, any workout,
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally or otherwise (including without limitation the reasonable fees and
expenses of counsel and consultants for the Administrative Agent and each Lender
with respect thereto), and the Borrower agrees to pay on demand all such costs
and expenses in respect of any such enforcement relating to itself.
          (c) AGCO and the Borrower each agree to indemnify and hold harmless
the Administrative Agent and each Lender and each of their Affiliates and their
officers, directors,

41



--------------------------------------------------------------------------------



 



trustees, employees, agents and advisors (each, an “Indemnified Party”) from and
against any and all claims, damages, losses, liabilities and expenses (including
without limitation reasonable fees and expenses of counsel) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of, or in connection with the
preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with:
               (i) the actual or alleged presence of Hazardous Materials on any
property of any Loan Party or any of its Subsidiaries or any Environmental
Action relating in any way to any Loan Party or any of its Subsidiaries; or
               (ii) the financing hereunder or the use of the proceeds thereof,
     in each case whether or not such investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders or creditors or an
Indemnified Party or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. Each of
AGCO and the Borrower agree not to assert any claim against the Administrative
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to any of the transactions contemplated herein or in
any other Loan Document or the actual or proposed use of the proceeds of the
Term Loan.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including without
limitation fees and expenses of counsel and indemnities, such amount may be paid
on behalf of such Loan Party by the Administrative Agent or any Lender, in its
sole discretion.
     Section 10.5. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.2 to authorize the Administrative
Agent to declare the Term Loan, all interest thereon and all other amounts
payable under this Agreement and the other Loan Documents due and payable
pursuant to the provisions of Section 8.2, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to offset and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or, to the extent
not prohibited by Swiss law to the extent applicable, such Affiliate to or for
the credit or the account of the Borrower or AGCO against any and all of the
Obligations of the Borrower or AGCO now or hereafter existing under this
Agreement or any Loan Document, irrespective of whether such Lender shall have
made any demand under this Agreement or any Loan Document and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
or AGCO after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including without limitation other rights of
set-off) that such Lender and its Affiliates may have.

42



--------------------------------------------------------------------------------



 



     Section 10.6. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and assigns, except that the Borrower shall have no right
to assign its rights hereunder or any interest herein without the prior written
consent of each Lender.
     Section 10.7. Assignments and Participations.
          (a) Each Lender may, with the prior consent of the Administrative
Agent, assign to one or more banks or other entities all or a portion of its
rights and obligations under this Agreement (including without limitation all or
a portion of the Term Loan owing to it); provided that:
               (i) no such assignment or transfer results in more than 5
(five) Non-Qualifying Banks being Lenders under this Agreement;
               (ii) in the case of each such assignment (except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement), the amount of the Term Loan of the assigning Lender being assigned
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
€5,000,000 and shall be an integral multiple of €500,000 in excess thereof;
               (iii) such assignment shall be to an Eligible Assignee;
               (iv) the proposed assignment (if other than an assignment by a
Lender to an Affiliate of such Lender that is a Qualifying Bank) shall be
approved by (x) the Administrative Agent, such approval by the Administrative
Agent not to be unreasonably withheld or delayed, and (y) if no Default then
exists, the Borrower, such approval by the Borrower not to be unreasonably
withheld or delayed; provided, however, consent by the Borrower shall not be
deemed to be unreasonably withheld if such assignment would result in Rabobank’s
Pro Rata Share of the Term Loan being less than fifty percent (50%) of the total
of the aggregate outstanding principal amount of the Term Loan; and
               (v) the parties to each such assignment shall execute and deliver
to the Administrative Agent for its own account, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of U.S. $3,500, payable by the assignee to the
Administrative Agent (with only one such fee payable in connection with
contemporaneous assignments pursuant to the same Assignment and Acceptance to or
by two or more Approved Funds of a single Lender). Such Assignment and
Acceptance shall indicate whether the assignee is a Qualifying Bank or
Non-Qualifying Bank as of such date.
          (b) An assignment, or transfer in relation to a Term Loan will only be
effective if made in accordance with this Section 10.7 and the new Lender has
given the confirmation required pursuant to Section 3.3. If the new Lender is
not a Qualifying Bank, and there are reasonable concerns that the Swiss Federal
Tax Administration could look through such

43



--------------------------------------------------------------------------------



 



Lender and as a result not accept such Lender as one Non-Qualifying Bank Lender
only, the Borrower may, prior to consenting to the assignment or transfer,
require that such new Lender provide to it a written confirmation signed by the
Swiss Federal Tax Administration confirming that such new Lender is considered
by the Swiss Federal Tax Administration to be one Non-Qualifying Bank.
          (c) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance:
               (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder or under any other Loan Document
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender hereunder; and
               (ii) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and under each other Loan Document (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
          (d) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:
               (i) other than as provided in such Assignment and Acceptance,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto;
               (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;
               (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 3.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;
               (iv) such assignee will, independently and without reliance upon
the Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;
               (v) such assignee confirms that it is an Eligible Assignee or an
Affiliate of the assignor;

44



--------------------------------------------------------------------------------



 



               (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto;
               (vii) such assignee agrees that it will perform in accordance
with their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender;
               (viii) that the benefit of the security interests and guarantees
attached to the rights being assigned shall be transferred to the benefit of the
assignee upon the completion of such assignment;
               (ix) such assignee confirms, represents and warrants that its
designation as either a Qualifying Bank or a Non-Qualifying Bank provided in the
Assignment and Acceptance is true and correct; and
               (x) such assignee agrees to permit the Borrower to disclose its
identity to the Swiss Federal Tax Administration.
          (e) The Administrative Agent shall maintain at its address referred to
in Section 10.2 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders, their respective Commitments, and the principal amount of the Term
Loan owing to each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (f) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit A hereto:
               (i) record the information contained therein in the Register; and
               (ii) give prompt notice thereof to the Borrower.
          (g) Each Lender may sell participations in or to all or a portion of
its rights and obligations under this Agreement (including without limitation
all or a portion of its rights in the Term Loan) to a financial institution (a
“Participant”); provided that:
               (i) such Lender’s obligations under this Agreement shall remain
unchanged;
               (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations;

45



--------------------------------------------------------------------------------



 



               (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement;
               (iv) the relationship between the Lender and the Participant is
that of a debtor and creditor (including in the event of the bankruptcy or
similar event of the Lender or a Borrower);
               (v) the Participant will have no proprietary interest in the
benefit of this Agreement or in any monies received by the Lender under or in
relation to this Agreement;
               (vi) the Participant will under no circumstances (other than
pursuant to an assignment permitted under Section 10.7) be subrogated to, or
substituted in respect of, the Lender’s claims under this Agreement;
               (vii) the Participant will under no circumstances (other than
pursuant to an assignment permitted under Section 10.7) otherwise have any
contractual relationship with, or rights against, the Borrower under or in
relation to this Agreement; and
               (viii) the terms of such participation agreement with a
Participant (including any sub-participant), shall include provisions, in
respect of any sub-participations, identical to the provisions of this
Section 10.7(g) mutatis mutandis.
          (h) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.7, disclose
to the assignee or Participant or proposed assignee or Participant, any public
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower and any information conspicuously labeled by the Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to use
reasonable efforts to keep such information confidential.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including without limitation the portion of the
Term Loan owing to it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System and any
Lender that is a fund may pledge all or any portion of its rights under this
Agreement (including without limitation the portion of the Term Loan owing to
it) to its trustee in support of its obligations to its trustee.
     Section 10.8. Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of the Borrower or any other party or against or in payment of any or all
of the Obligations. To the extent that the Borrower makes a payment or payments
to the Administrative Agent or the Lenders or any of such Persons exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be

46



--------------------------------------------------------------------------------



 



satisfied, and all Liens, right and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
     Section 10.9. Intentionally Omitted.

     Section 10.10. Intentionally Omitted.

     Section 10.11. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender to identify
the Borrower and the other Loan Parties in accordance with the USA Patriot Act.
     Section 10.12. Limitations on Obligations of the Borrower.
          (a) If and to the extent that:
               (i) the Borrower under this Agreement guarantees, indemnifies or
otherwise secures or pays obligations owing by any other Person (“Restricted
Obligations”) other than obligations of one of its direct or indirect
subsidiaries (i.e. obligations of the Borrower’s direct or indirect parent
companies (up-stream liabilities) or sister companies (cross-stream
liabilities)); and
               (ii) a payment in fulfilling such obligations would, under Swiss
law and practice, constitute a repayment of capital (Einlagerückgewähr), a
violation of the legally protected reserves (gesetzlich geschützte Reserven) or
the payment of a (constructive) dividend (Gewinnausschüttung) by the Borrower or
would otherwise be restricted under Swiss corporate law, such Restricted
Obligations (and the amount of any payment in relation thereto) shall from time
to time be limited to the amount permitted to be paid under Swiss law and
practice (such amount being the “Maximum Amount”); provided, that such Maximum
Amount shall at no time be less than such the profits and reserves of the
Borrower available for distribution as dividends (being the balance sheet
profits and any reserves available for this purpose, in each case in accordance
with art. 675(2) and art. 671(1) and (2), no. 3 and (4), of the Swiss Federal
Code of Obligations) at the time or times payment under or pursuant to this
Section 10.12 is requested from the Borrower; and such limitation to the Maximum
Amount (as may apply from time to time or not) shall not (generally or
definitively) release or discharge the Borrower from its obligations under
Section 10.12 in excess thereof, but merely postpone the payment date therefore
until such times as payment is again permitted notwithstanding such limitation.
Any and all indemnities and guarantees contained in the Loan Documents
including, shall be construed in a manner consistent with the provisos herein
contained.
          (b) In respect of any Restricted Obligations, the Borrower shall:
               (i) if and to the extent required by Applicable Law in force at
the relevant time, subject to any applicable double taxation treaty, (x) deduct
Swiss Withholding Tax at the rate of 35% (or such other rate as in force from
time to time) from any payment made by it in respect of Restricted Obligations,
(y) pay any such deduction to the Swiss Federal Tax

47



--------------------------------------------------------------------------------



 



Administration, and (z) notify and provide evidence to the Administrative Agent
that the Swiss withholding tax has been paid to the Swiss Federal tax
administration;
               (ii) as soon as possible after a deduction for Swiss withholding
tax is made as required by applicable law, (x) ensure that any Person which is
entitled to a full or partial refund of the Swiss withholding tax, is in a
position to be so refunded, and (y) in case it has received any refund of the
Swiss withholding tax, pay such refund to the Administrative Agent promptly upon
receipt thereof.
               (iii) if the enforcement of any Restricted Obligations would be
limited as a result of any matter referred to in paragraphs (a) and/or
(b) above, that the Borrower shall, to the extent permitted by applicable law,
write up or realize any of its assets shown in its balance sheet with a book
value that is significantly lower than the market value of the assets, in case
of realization, however, only if such assets are not necessary for the
Borrower’s business (nicht betriebsnotwendig); and
               (iv) take all such other measures necessary or useful to allow
the Borrower to make the payments and perform the obligations agreed hereunder
with a minimum of limitations.
          (c) For the avoidance of doubt, where a deduction for Swiss
withholding tax is required pursuant to Section 10.12(b), the obligations under
Section 2.6 and Section 11.4(a) remain applicable, except to the extent and for
as long as that would cause the Maximum Amount to be exceeded. This
Section 10.12 is without prejudice to the gross-up or indemnification
obligations of any Loan Party (other than the Borrower) under this Agreement.
ARTICLE 11.
INCREASED COSTS, TAXES, ETC.
     Section 11.1. Increased Costs, Etc.
          (a) If, due to either (i) the introduction of or any change in or in
the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) made, or effective, after the Agreement
Date, there shall be any increase in the cost to any Lender of agreeing to make
or of making, funding or maintaining the Term Loan, in any case to or for the
account of the Borrower, then the Borrower shall from time to time, upon demand
by such Lender pay to the Administrative Agent, for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost and stating that such
Lender’s request for payment is consistent with such Lender’s internal policies,
submitted to the Borrower by such Lender, shall be conclusive and binding for
all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), which in any
such case is adopted, issued, made or effective after the

48



--------------------------------------------------------------------------------



 



Agreement Date, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital is increased by or based upon the
existence of such Lender’s portion of the Term Loan hereunder, then, upon demand
by such Lender the Borrower shall pay to the Administrative Agent, for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend or portion of the Term Loan hereunder. A certificate as to such amounts
and stating that such Lender’s request for payment is consistent with such
Lender’s internal policies, submitted to the Borrower by such Lender, shall be
conclusive and binding for all purposes, absent manifest error. For the
avoidance of doubt, this Section shall apply to all requests, rules, guidelines
or directives concerning capital adequacy issued in connection with the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States financial regulatory authorities, regardless of the date adopted, issued,
promulgated or implemented.
          (c) [Intentionally omitted].
          (d) [Intentionally omitted].
          (e) [Intentionally omitted].
          (f) Each Lender shall notify AGCO of any event occurring after the
date of this Agreement entitling such Lender to compensation under subsection
(a) or (b) of this Section within one hundred eighty (180) days, after such
Lender obtains actual knowledge thereof; provided that:
               (i) if any Lender fails to give such notice within one hundred
eighty (180) days after it obtains actual knowledge of such an event, such
Lender shall, with respect to compensation payable pursuant to such subsection
(a) or (b) of this Section in respect of any costs resulting from such event,
only be entitled to payment under such subsection (a) or (b) of this Section for
costs incurred from and after the date one hundred eighty (180) days prior to
the date that such Lender gives such notice; and
               (ii) each Lender will designate a different Facility Office if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender or contrary to its policies.
     Section 11.2. Breakage Costs. In the event that the Borrower prepays any
portion of the principal amount of the Term Loan before the Maturity Date
(either voluntarily, pursuant to Section 2.4, or as may be required by the
Lenders as a result of an Event of Default, pursuant to Article 8), then the
Borrower shall reimburse each Lender for the actual costs, losses and expenses
incurred by such Lender, and any payments made by such Lender to any
counterparty (it being agreed that the application of any funds or other
property on deposit with, or held for the benefit of, any counterparty or any
set-off by such counterparty shall be deemed a “payment”

49



--------------------------------------------------------------------------------



 



hereunder), in connection with terminating or closing-out, as of such prepayment
date, any interest rate swap transactions, currency swap transactions or other
derivative transactions entered into by the Lender in connection with making the
Term Loan (including any interest rate swap transaction entered into by such
Lender pursuant to an assignment or novation of all or a portion of an Initial
Lender’s position in such swap or derivative transaction at the time such Lender
becomes a party hereto pursuant to and in accordance with Section 10.7). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 11.2 shall be delivered to the
Borrower and the Administrative Agent by such Lender and shall be presumptively
correct absent manifest error. The Borrower shall pay to the Administrative
Agent for the account of such Lender the amount shown as due on any such
certificate within two (2) Business Days after receipt of such certificate or,
if later, on the date of any such prepayment; provided, however, with respect to
any repayment or prepayment required by the Lenders as a result of an Event of
Default pursuant to Article 8, the amount shown as due on such certificate shall
be immediately due and payable by the Borrower on the date the Borrower receives
such certificate.
     Section 11.3. Judgment Currency.
          (a) If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”) the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Original Currency with
the Other Currency at 11:00 A.M. (New York, New York time) on the second
Business Day preceding that on which final judgment is given.
          (b) The obligation of the Borrower in respect of any sum due in the
Original Currency from it to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent (as
the case may be) in the Original Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be) against such loss, and if the
amount of the Original Currency so purchased exceeds the sum originally due to
any Lender or the Administrative Agent (as the case may be) in the Original
Currency, such Lender or the Administrative Agent (as the case may be) agrees to
remit to the Borrower such excess.
     Section 11.4. Taxes.
          (a) Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.8, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto of or by any governmental
authorities, excluding, (i) in the case of each Lender and the

50



--------------------------------------------------------------------------------



 



Administrative Agent, franchise taxes and taxes imposed or calculated by
reference to net income that are imposed on such Lender, or the Administrative
Agent by the state or foreign jurisdiction under the laws of which such Lender
or the Administrative Agent (as the case may be) is organized or any political
subdivision thereof (including the country within which such state or
jurisdiction is located), (ii) in the case of each Lender, franchise taxes and
taxes imposed or calculated by reference to net income that are imposed on such
Lender by the state, province or foreign jurisdiction of such Lender’s Facility
Office or any political subdivision thereof, (iii) any Swiss Withholding Tax
that is imposed on amounts payable to a Lender under a double taxation treaty
applicable to such Lender at the time such Lender becomes a party hereto (or
designates a new Facility Office) or is attributable to such Lender’s failure or
inability (other than as a result of a change in Applicable Law) to comply with
Section 11.4(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Facility Office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding tax pursuant to this Section 11.4(a) (provided that such Lender
has complied with Section 11.4(e)), and (iv) any United States federal
withholding tax imposed in connection with or relating to a Lender under FATCA
(all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities, other than those excluded under the preceding clauses (i), (ii),
(iii) and (iv) being hereinafter referred to as “Taxes”). If the Borrower shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder to the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) such Lender
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement (hereinafter referred to as
“Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes, and for the full amount of
taxes imposed by any jurisdiction on amounts payable under this Section, paid by
or imposed on such Lender or the Administrative Agent (as the case may be),
including without limitation any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. This
indemnification shall be made within thirty (30) days from the date such Lender
or the Administrative Agent (as the case may be) makes written demand therefor,
and delivers to AGCO with a certificate describing in reasonable detail the
manner in which the indemnified amount was calculated; provided that a Lender or
the Administrative Agent shall not be required to describe in such certificate
information that such Lender or the Administrative Agent deems to be
confidential or the disclosure of which is inconsistent with such Lender’s or
the Administrative Agent’s internal policies. Any such calculation shall be
conclusive, absent manifest error.
          (d) Within thirty (30) days after the date of any payment of Taxes,
the Borrower shall furnish to the Administrative Agent at its address referred
to in Section 10.2, the

51



--------------------------------------------------------------------------------



 



original receipt of payment thereof or a certified copy of such receipt. In the
case of any payment hereunder by the Borrower through an account or branch
outside the United States or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Administrative Agent, at such address, an opinion of counsel
reasonably satisfactory to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of this subsection (d) and subsection (e) of
this Section, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender hereunder, and on
the date of the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by the Borrower or the Administrative Agent (but only so long
thereafter as such Lender remains lawfully able to do so), provide the
Administrative Agent and the Borrower with (i) in the case of each Lender
organized under the laws of a jurisdiction outside the United States (A) if such
Lender claims an exemption from withholding tax pursuant to its portfolio
interest exception, (I) a statement of the Lender, signed under penalty of
perjury, that it is not (1) a “bank” as described in Section 881(c)(3)(A) of the
Internal Revenue Code, (2) a ten percent (10%) shareholder of the Borrower
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code), or
(3) a controlled foreign corporation related to the Borrower within the meaning
of Section 864(d)(4) of the Internal Revenue Code, and (II) a properly completed
and executed IRS Form W-8BEN, (B) if such Lender claims an exemption from, or a
reduction of, withholding tax under a United States tax treaty, properly
completed and executed IRS Form W-8BEN; (C) if such Lender claims that interest
paid under this Agreement is exempt from United States withholding tax because
it is effectively connected with a United States trade or business of such
Lender, a properly completed and executed copy of IRS Form W-8ECI; and (D) such
other form or forms as may be required under the Internal Revenue Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax; and (ii) in the case of each Lender organized
under the laws of a jurisdiction outside of jurisdiction where the Borrower is
resident, such valid and fully completed forms, as are required by the
applicable tax authority of such jurisdiction, indicating that such Lender is
entitled to benefits under an income tax treaty to which the country within
which the Borrower is resident that reduces the rate of interest withholding tax
on payments under this Agreement (each such Lender entitled to such benefits, a
“Treaty Lender”).
          (f) If the appropriate forms provided by a Lender under subsection
(e) of this Section at the time such Lender first becomes a party to this
Agreement indicates an interest-withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate form certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) of this Section in respect of United States or the
jurisdiction wherein the Borrower is organized with respect to interest paid at
such date by the Borrower, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includible in

52



--------------------------------------------------------------------------------



 



Taxes) withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e) of this
Section requires the disclosure of information, other than information necessary
to compute the tax payable and information required on the Agreement Date by
Internal Revenue Service form W-8ECI or W-8BEN or other form that the Borrower
has indicated in writing to the Lenders on the Agreement Date as being a
required form to avoid or reduce withholding tax on payments under this
Agreement, that a Lender reasonably considers to be confidential, such Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (g) If any Lender claims exemption from, or reduction of, withholding
tax pursuant to subsection (a) of this Section, and such Lender sells, assigns,
grants a participation in, or otherwise transfers all or part of the Obligations
of the Borrower to such Lender, such Lender agrees to notify the Administrative
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Borrower to such Lender. To the extent of such percentage
amount, the Administrative Agent will treat such Lender’s documentation as no
longer valid. If any Lender is entitled to a reduction in the applicable
withholding tax, the Administrative Agent may withhold from any interest payment
to such Lender in an amount equivalent to the applicable withholding tax after
taking into account such reduction. If the forms or other documentation required
by subsection (e) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold the Administrative Agent harmless
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, and including any taxes imposed
by any jurisdiction on the amounts payable to the Administrative Agent under
this Section, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders under this subsection shall survive the
payment of all Obligations and the resignation or replacement of the
Administrative Agent.
          (h) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in subsection (e) of
this Section (other than (A) if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided, or (B) if
such form otherwise is not required under subsection (e) of this Section), such
Lender shall not be entitled to an additional payment or indemnification under
subsection (a) or (c) with respect to Taxes imposed by the United States;
provided that should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.
          (i) If the Borrower makes a payment under subsection (a) or (c) of
this Section and the Administrative Agent or Lender determines that a credit
against, relief or

53



--------------------------------------------------------------------------------



 



remission for, or repayment of any tax, is attributable to that payment or to
the Taxes which gave rise to that payment (a “Tax Credit”), and the
Administrative Agent or Lender has obtained, utilized and retained that Tax
Credit, the Administrative Agent or Lender shall pay the amount of the Tax
Credit to the Borrower up to such amount as the Administrative Agent or Lender
determines will leave it (after that payment) in no better and no worse
after-tax position as it would have been in had the payment under subsection
(a) or (c) of this Section not been made by the Borrower.
          (j) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 11.4 shall survive the payment in full of principal and interest
hereunder.
          (k) If, after FATCA’s effective date, a payment made to a Lender under
any Loan Document would be subject to U.S. Federal withholding Tax imposed by
FATCA if such Lender fails to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the
Internal Revenue Code, as applicable), such Lender shall deliver to the Borrower
and Administrative Agent (A) a certification signed by the chief financial
officer, principal accounting officer, treasurer or controller of such Lender
and (B) other documentation reasonably requested by the Borrower or
Administrative Agent sufficient for the Borrower and Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements or otherwise qualified for
an exemption under FATCA. In addition, each Lender shall indemnify the
Administrative Agent and the Borrower for any withholding Tax or other penalties
imposed in connection with any “withholdable payment,” as defined in
Section 1473 of the Code, made to a foreign Lender that has failed to comply
with the reporting requirements or otherwise qualify for an exemption under
FATCA.
          (l) The Borrower shall not be required to make an additional payment
or indemnification under subsections (a) or (c) of this Section to any specific
Lender with respect to Swiss Withholding Tax (i) if on the date on which the
payment falls due such Lender is a Treaty Lender and the Borrower is able to
demonstrate that the payment could have been made to the Lender without the tax
deduction had such Lender not failed to provide the Borrower with the
appropriate form described in subsection (e) of this Section (other than (A) if
such failure is due to a change in law occurring after the date on which a form
originally was required to be provided, or (B) if such form otherwise is not
required under subsection (e) of this Section), or (ii) with respect to any
Swiss Withholding Tax payable as a result of a breach of the Swiss Non-Bank
Rules, if (A) any representation made by such Lender made under Section 3.3, in
the case of any Initial Lender, or as required under Section 10.7, in the case
of any assignee of an Initial Lender, that such Lender is a Qualifying Bank
proves to be false at the time such representation was made and such Swiss
Withholding Tax would not have been payable if such representation were true, or
(B) such breach of the Swiss Non-Bank Rules is the result of (I) such Lender
breaching the requirements and limitations for assignments or participations
under Section 10.7, or (II) to the extent such Lender was a Qualifying Bank at
the time such Lender became a party to this Agreement, such Lender ceasing to be
a Qualifying Bank because of a change in such Lender’s Facility Office,
jurisdiction of incorporation, branch location or because of such Lender ceasing
to effectively conduct banking activities as its principal purpose.

54



--------------------------------------------------------------------------------



 



     Section 11.5. Replacement of a Lender. Subject to the second and third
paragraphs of this Section 11.5, if:
          (a) a Lender requests compensation under Section 11.1 and other
Lenders holding at least one-third of the aggregate amount of the Term Loan
shall not have made a similar request;
          (b) a Lender requests compensation under Section 11.4(a) with respect
to any Taxes other than Swiss Withholding Tax;
          (c) a Lender that was a Qualifying Bank at the time such Lender became
a party to this Agreement ceases be a Qualifying Bank and after such Lender
ceases to be a Qualifying Bank there would be more than 5 (five) Non-Qualifying
Banks as Lenders under this Agreement;
          (d) a Lender becomes insolvent, goes into receivership or fails to
make the portion of the Term Loan required to be made by it hereunder; or
          (e) any Lender that is not the Administrative Agent or an Affiliate of
the Administrative Agent does not consent to any amendment, waiver or consent to
any Loan Document for which the consent of the Required Lenders is obtained but
that requires the consent of all the Lenders,
     then the Administrative Agent (i) may replace such Lender (the “Affected
Lender”), or cause such Affected Lender to be replaced, or (ii) upon the written
request of the Borrower, the Administrative Agent shall replace such Affected
Lender with an Eligible Assignee (provided, that in the case of any Lender
replaced pursuant to clause (c) of this Section, such Eligible Assignee shall
also be Qualifying Bank) identified by the Borrower (the “Replacement Lender”),
by having such Affected Lender sell and assign all of its rights and obligations
under this Agreement and the other Loan Documents to the Replacement Lender
pursuant to Section 10.7; provided, however, that neither the Administrative
Agent nor any Lender shall have any obligation to identify or locate a
Replacement Lender for the Borrower (it being expressly agreed that in such
circumstances it is the Borrower’s obligation to identify or locate a
Replacement Lender). Upon receipt by any Affected Lender of a written notice
from the Administrative Agent stating that the Administrative Agent or the
Borrower is exercising the replacement right set forth in this Section, such
Affected Lender shall sell and assign all of its rights and obligations under
this Agreement and the other Loan Documents to the Replacement Lender pursuant
to an Assignment and Acceptance and Section 10.7 for a purchase price equal to
the sum of the principal amount of such Affected Lender’s Pro Rata Share of the
Term Loan, all accrued and unpaid interest thereon and its ratable share of all
fees to which it is entitled through the assignment date.
     Subject to the execution and delivery to the Administrative Agent and the
Affected Lender by the Replacement Lender of an Assignment and Acceptance (and
the approval thereof by the applicable Persons specified in Section 10.7(a)) and
the payment to the Administrative Agent by the Borrower on behalf of such
Affected Lender of the assignment fee specified in Section 10.7(a)(v), the
Replacement Lender shall succeed to the rights and obligations of such

55



--------------------------------------------------------------------------------



 



Affected Lender hereunder and such Affected Lender shall no longer be a party
hereto or have any rights hereunder; provided that the obligations of the
Borrower to such Affected Lender under Sections 11.1, 11.2, 11.3 and 11.4 with
respect to events occurring or obligations arising before or as a result of such
replacement shall survive such replacement.
     The Borrower may not exercise its rights under this Section with respect to
any Lender if a Default has occurred and is continuing.
ARTICLE 12.
JURISDICTION
     Section 12.1. Consent to Jurisdiction. Each party hereto irrevocably:
          (a) submits to the jurisdiction of any New York State or Federal court
sitting in New York City and any appellate court from any thereof in any action
or proceeding arising out of or relating to any Loan Document;
          (b) agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State or in such Federal court;
          (c) waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding;
          (d) consents to the service of any and all process in any such action
or proceeding by the mailing of copies of such process to the Borrower at its
address specified in Section 10.2; and
          (e) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
     Nothing in this Section shall affect the right of the Administrative Agent
or any Lender to serve legal process in any other manner permitted by law or
affect the right of the Administrative Agent or any Lender to bring any action
or proceeding against the Borrower or its property in the courts of other
jurisdictions.
     The Borrower irrevocably appoints and designates AGCO as its agent for
service of process and, without limitation of any other method of service,
consents to service of process by mail at the address of AGCO for delivery of
notices specified in Section 10.2.
     Section 12.2. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the conflicts of law principles thereof insofar as such principles would
defer to the substantive laws of some other jurisdiction.

56



--------------------------------------------------------------------------------



 



     Section 12.3. Execution in Counterparts . This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
     Section 12.4. Intentionally Omitted.

     Section 12.5. Intentionally Omitted.

     Section 12.6. Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TERM
LOAN OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
ARTICLE 13.
CONFIDENTIALITY
     The Administrative Agent and the Lenders each individually (and not jointly
or jointly and severally) agree that material, non-public information regarding
AGCO and its Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the Administrative Agent and the
Lenders in a confidential manner, and shall not be disclosed by the
Administrative Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender, (b) to Subsidiaries and Affiliates of
any Lender, provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Article 13,
(c) as may be required by statute, decision or other judicial or administrative
order, rule, or regulation, (d) as may be agreed to in advance by AGCO or its
Subsidiaries or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (e) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by the Administrative Agent or the Lenders), (f) in
connection with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to in
writing to receive such information hereunder subject to the terms of this
Article, and (g) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents. The provisions of this Article 13 shall survive for
two (2) years after the payment in full of the Obligations. Anything contained
herein or in any other Loan Document to the contrary notwithstanding, the
obligations of confidentiality contained herein and therein, as they relate to
the transactions contemplated hereby, shall not apply to the federal tax
structure or federal tax treatment of such transactions, and each party

57



--------------------------------------------------------------------------------



 



hereto (and any employee, representative, or agent of any party hereto) may
disclose to any and all Persons, without limitation of any kind, the federal tax
structure and federal tax treatment of such transactions (including all written
materials related to such tax structure and tax treatment). The preceding
sentence is intended to cause the transactions contemplated hereby to not be
treated as having been offered under conditions of confidentiality for purposes
of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the Internal Revenue Code and
shall be construed in a manner consistent with such purpose. In addition, each
party hereto acknowledges that it has no proprietary or exclusive rights to the
tax structure of the transactions contemplated hereby or any tax matter or tax
idea related thereto.
[SIGNATURE PAGES TO FOLLOW]

58



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first-above written.

              BORROWER:   AGCO INTERNATIONAL GMBH    
 
           
 
  By:   /s/ Roger Batkin    
 
   
 
Name: Roger Batkin    
 
    Title:   Authorized Signatory    
 
            AGCO:   AGCO CORPORATION    
 
           
 
  By:   /s/ Andrew H. Beck    
 
   
 
Name: Andrew H. Beck    
 
   
Title:   Senior Vice President
and Chief Financial Officer
   

S-1



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT AND LENDERS:   COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as the
Administrative Agent and a Lender    
 
           
 
  By:   /s/ Betty H. Janelle    
 
   
 
Name: Betty H. Janelle    
 
    Title:   Executive Director    
 
           
 
  By:   /s/ Brett Delfino    
 
   
 
Name: Brett Delfino    
 
    Title:   Executive Director    
 
           
 
  Commitment: €200,000,000    
 
           
 
  Facility Office: 245 Park Avenue,
                           New York, NY 10167    

S-2